Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

[450 Northridge Parkway]

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of the
15th day of October, 2013, by and between ROBERTS PROPERTIES RESIDENTIAL, L.P.,
a Georgia limited partnership (“Seller”), and the FULTON COUNTY BOARD OF
EDUCATION, the governing body of the Fulton County School District, a political
subdivision of the State of Georgia (“Buyer”).

 

WHEREAS, Seller desires to sell and Buyer desires to purchase the following (the
“Property”):  (i) all that land which is located in Fulton County, Georgia
containing approximately 3.92 +/- acres being more particularly described in
Exhibit A attached hereto, together with all easements, rights and privileges
appurtenant thereto (the “Land”);(ii) one office building (the “Building”)
containing approximately 37,864 square feet of interior space, together with all
other structures, improvements, fixtures and parking areas located on the Land
and appurtenant thereto (collectively, the “Improvements”, and together with the
Land, the “Real Property”); (iii) Seller’s right, title and interest in and to
those certain leases between Seller, as landlord, and the respective tenants
named therein listed on Exhibit B (“Tenants”) (collectively, the “Leases”),
relating to the Improvements; (iv)  all personal property, equipment, supplies
and fixtures (collectively, the “Personalty”) listed on Exhibit C attached
hereto; and (vi) all intangible rights and property used or useful in connection
with the foregoing, including, without limitation, all development rights,
zoning approvals, contract rights, licenses, plans, drawings permits and
warranties relating to the Real Property, and all of Seller’s rights, title and
interest, if any, in and to any service marks, logos or any trade names relating
to the Real Property (the “Intangible Property”).

 

NOW THEREFORE, in consideration of the sum of One Hundred and No/100 Dollars
($100.00), in hand paid to Seller as independent consideration for Seller’s
entering into this Agreement, the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Seller and Buyer agree as follows:

 

1.                                      Recitals.  The above recitals are true
and correct and are hereby incorporated into this Agreement in their entirety.

 

2.                                      Purchase and Sale.  Seller agrees to
sell and Buyer agrees to purchase the Property, subject to the terms and
conditions of this Agreement.

 

--------------------------------------------------------------------------------


 

3.                                      Earnest Money.

 

(a)         Deposit of Earnest Money.  Buyer has deposited with Metropolitan
Title Agency, Inc., whose address is 1820 The Exchange SE, Atlanta, Georgia
30339, Escrow Officer: Ray D. Zemanek; Telephone: (770) 933-0073; Telecopier:
(770) 933-0233,  (the “Escrow Holder”) in cash or current funds, the sum of
Fifty Thousand and No/100 Dollars ($50,000.00) (the “Earnest Money”) and Escrow
Holder has invested the same in a federally insured interest-bearing account
acceptable to Seller and Buyer.  For purposes of this Agreement, any interest
accruing on the Earnest Money from time to time shall be deemed part of the
Earnest Money.  Upon expiration of the Inspection Period, if Buyer has not
previously terminated this Agreement pursuant to Section 15(b), then unless the
transaction does not close due to a default by Seller, the Earnest Money shall
become nonrefundable subject to the terms and conditions of this Agreement.

 

(b)                                                         Disposition of
Earnest Money Upon Failure to Close.  If the Closing fails to occur due to
Buyer’s default under this Agreement (all of the conditions to Buyer’s
obligation to close having been satisfied or waived), then the disposition of
the Earnest Money and all interest accrued thereon shall be governed by Section
17(a) hereof; if the Closing fails to occur due to Seller’s default under this
Agreement (all of the conditions to Seller’s obligation to close having been
satisfied or waived), then the Earnest Money and all interest accrued thereon
shall promptly be refunded to Buyer; and if the Closing fails to occur due to
the failure of any of the conditions set forth in Section 12 hereof other than
as a result of Buyer’s default under this Agreement, then the Earnest Money and
all interest accrued thereon shall be refunded to Buyer.

 

4.                                      Purchase Price.  The purchase price for
the Property (the “Purchase Price”) shall be Five Million Two Hundred Eighty
Thousand and No/100 Dollars ($5,280,000.00). Provided all the conditions in
Section 12 hereof have been satisfied or waived by Buyer, Buyer shall deposit in
current U.S. funds in cash or wire transfer with Escrow Holder no later than
10:00 a.m. (Eastern time) on the Closing Date (as such term is defined in
Section 6 below) an amount equal to the Purchase Price less the Earnest Money
and all interest accrued thereon plus or minus applicable prorations pursuant to
Section 7 hereof plus the costs to be paid by Buyer at Closing as provided in
Section 10(c) hereof.

 

5.                                      Documents.  Seller has made available to
Buyer, to the extent in Seller’s possession, the following, all of which shall
be made available for review and copying (at Buyer’s reasonable cost and
expense) at Seller’s offices in the Building (collectively, the “Property
Information”):  permits and licenses relating to the Property in Seller’s
possession, leases, rent rolls, title policies, surveys and environmental
assessments, architectural drawings (but without representation that the
Improvements were constructed in accordance therewith), together with bills for
Taxes, utilities, and any repairs performed by Seller costing more than One
Thousand and No/100 Dollars ($1,000.00) for the last two years, and insurance
loss reports for the past two years.  Prior to Closing, Seller shall also
provide Buyer with estoppel certificates from the Tenants substantially in the
form attached hereto as Exhibit D and by this reference incorporated herein,
duly executed by each Tenant of the Leases and certifying the status of the
Tenant’s lease, including without limitation, the lease commencement date,
termination date and option period (if any), rental amounts, prepaid rents,
security deposits, and status of defaults (if any) by the landlord, or if
Seller, after having used commercially reasonable efforts, is unable to obtain
an

 

2

--------------------------------------------------------------------------------


 

estoppel certificate from one or more of the Tenants, then Seller will provide
an estoppel certificate with respect to that Tenant’s Lease.  Between the
Effective Date and the Closing Date, Seller will provide to Buyer any additional
Property Information documents that come into Seller’s possession, custody or
control .

 

6.                                      Closing.  The closing of the purchase
and sale of the Property (the “Closing”) shall be held at the offices of Buyer’s
counsel in Atlanta, Georgia, at 10:00 a.m. on or before October 30, 2013  (the
“Closing Date”).  Buyer will provide Seller with at least seven (7) business
days advance written notice of the Closing Date if closing is held prior to
October 30, 2013.  Notwithstanding the foregoing, Buyer may extend the Closing
Date to November 15, 2013 by so notifying Seller and Escrow Holder no later than
October 23, 2013 and by depositing, in cash or current funds, the additional sum
of Fifty Thousand and 00/100ths Dollars ($50,000.00) with Escrow Holder to be
added to and made a part of the Earnest Money as if said sum was included with
the original Earnest Money deposit.  For purposes of this Agreement, the term
“Earnest Money” shall include said additional deposit, if any is made.  Seller
and Buyer each agrees to deposit with the Escrow Holder the documents required
of it, and Buyer agrees to deposit with the Escrow Holder the amount specified
in the second sentence of Section 4 hereof, in all cases sufficiently in advance
of the Closing Date so as to allow the Closing to occur at 10:00 a.m. on the
Closing Date.

 

7.                                      Prorations and Adjustments to Purchase
Price.

 

(a)                                 Apportionments.  Seller shall deliver to
Buyer a draft settlement statement reflecting the proration of amounts relating
to the Property at least five business days prior to the Closing Date.

 

(b)                                 Taxes and Assessments.  Real estate taxes
and assessments imposed by any governmental authority (“Taxes”) with respect to
the Real Property for the relevant tax year in which the Real Property is being
sold shall be prorated as of the Closing Date based upon the most recent
ascertainable assessed values and tax rates and based upon the number of days
Buyer and Seller will have owned the Real Property during such relevant tax
year.  The Closing Date shall be a Buyer’s day for purposes of all prorations. 
Seller shall receive a credit for any Taxes paid by Seller and applicable to any
period after the Closing Date.

 

(c)                                  Rent.  All rent (including, without
limitation, all base rents, additional rents and retroactive rents, and
expressly excluding tenant reimbursements for Operating Expenses, as hereinafter
defined) and all other income (and any applicable state or local tax on rent)
(hereinafter collectively referred to as “Rents”) collected under Leases in
effect on the Closing Date shall be prorated as of the Closing Date. 
Uncollected Rent for periods prior to Closing shall not be prorated and, to the
extent payable for the period prior to the Closing Date, shall remain the
property of Seller.  Buyer shall apply Rent from tenants that are collected
after the Closing Date first to Rents then due for the current period but not
yet paid and then to delinquent Rents, if any, in inverse order of when the
delinquent Rents first were due and payable.  Any prepaid Rents for the period
following the Closing Date shall be paid over by Seller to Buyer.  Buyer will
make reasonable efforts, without suit, to cooperate with Seller in the
collection of any Rents applicable to the period before the Closing Date and
promptly pay over such Rents collected by Buyer which belong to Seller.  Buyer
shall not be required to commence any litigation against,

 

3

--------------------------------------------------------------------------------


 

terminate the Lease of or evict any Tenant.  Seller may pursue collection of any
Rents that were past due as of the Closing Date, provided that Seller shall have
no right to terminate any Lease or any tenant’s occupancy under any Lease in
connection therewith.  All rent received by Seller from and after the Closing
Date applicable to the period after the Closing Date shall be delivered to
Buyer, to be applied in the manner set forth above.

 

(d)                                 Operating Expenses and Additional Rent
Reconciliation.  Seller, as landlord under the Leases, is not currently
collecting from tenants under the Leases additional rent to cover taxes,
insurance, utilities (to the extent not paid directly by tenants), common area
maintenance and other operating costs and expenses (collectively, “Operating
Expenses”) in connection with the ownership, operation, maintenance and
management of the Real Property.

 

(e)                                  Security Deposits.  All tenant security
deposits actually received by Seller (and interest thereon if required by law or
contract to be earned thereon) and not theretofore applied to tenant obligations
under the Leases shall be transferred or credited to Buyer at the Closing Date
or placed in escrow if required by law.  Buyer shall assume responsibility for
such security deposits after Closing under and pursuant to an Assignment of
Leases. For any security deposit for which Buyer will not receive a credit at
Closing, Seller shall provide a copy of the notice by which the affected Tenant
was informed that its security deposit was applied to cure a default under its
Lease.

 

(f)                                   Correction of Prorations.  In the event
any prorations, apportionments, adjustments, or computation shall prove to be
incorrect for any reason (including errors or omissions), then either party
shall be entitled to an adjustment to correct the same upon written notice to
the other party. The parties agree to and shall work in good faith to promptly
resolve the error and consummate the adjustment.

 

8.                                      Title.

 

(a)                                 Seller covenants to convey to Buyer at
Closing fee simple title in and to the Property by limited warranty deed or
limited warranty bill of sale, as applicable.

 

(b)                                 Prior to execution of this Agreement by
Buyer, Buyer has had title to the Property examined and Buyer has obtained an
owner’s title insurance commitment.  Buyer agrees that title will be conveyed
subject to the Permitted Exceptions listed in the Limited Warranty Deed attached
hereto as Exhibit E and by this reference incorporated herein.

 

(c)                                  Notwithstanding any provision of this
Agreement to the contrary, Seller shall be obligated to cure:  (i) all Title
Objections evidenced by liens, security interests, assessments and other
monetary encumbrances against or affecting the Property which are capable of
being satisfied by payment of a sum certain and which do not arise by, through
or under Buyer and which were caused by Seller; and (ii) all matters first
appearing of record after the effective date of Buyer’s title commitment arising
from the voluntary acts or omissions of Seller (collectively, the “Unpermitted
Liens”).  If Seller fails to satisfy any Unpermitted Lien, then Buyer shall have
the right:  (x) to proceed with the purchase of the Property subject to any
unsatisfied Unpermitted Liens, provided that Buyer may reduce the Purchase Price
in the amount

 

4

--------------------------------------------------------------------------------


 

of such liens (which will then be satisfied at or subsequent to Closing by
Buyer); or (y) to terminate this Agreement, in which event the Earnest Money
shall be promptly refunded to Buyer, Buyer shall be entitled to recover Buyer’s
Costs, and this Agreement shall become null and void and the parties shall have
no further obligation to one another.

 

9.                                      Survey.

 

(a)                                 Buyer has, at Buyer’s expense, caused a
survey of the Property (the “Survey”) to be prepared and Buyer has furnished
Seller with a copy thereof.  Because Seller owns land adjacent to the Land,
regardless of the legal description shown on the Survey, the Real Property shall
be conveyed using the legal description set forth on Exhibit A attached to this
Agreement.  The parties’ surveyors have resolved any discrepancies in the legal
description prior to the execution of this Agreement.

 

10.                               Closing.  On the Closing Date:

 

(a)                                 Seller shall execute and deliver to Buyer:
(i) a limited warranty deed, in usual and recordable form, conveying the
Property, subject only to (x) current city, state and county ad valorem taxes
not yet due and payable; and (y) such other matters, if any, as may be approved
or waived by Buyer in accordance with Paragraph 8 (the “Permitted Exceptions”)
in the form of Exhibit E attached hereto and incorporated herein by reference;
(ii) a bill of sale for the Personalty in the form of Exhibit F attached hereto
and incorporated herein by reference; (iii) a current copy of the Rent Roll,
certified by Seller as being true and correct in all material respects; (iv) the
Tenant Estoppels referenced in Paragraph 5 hereinabove and an assignment and
assumption of the Leases (the “Assignment of Leases”) in the form of Exhibit G
attached hereto and incorporated herein by reference; (v) an assignment of the
Intangible Property in the form of Exhibit H attached hereto and incorporated
herein by reference; (vi) a notice to Tenants from Seller advising of the sale
of the Property and directing that rent and other payments thereafter be sent to
Buyer at the address provided by Buyer at Closing; (vii) an owner’s title
affidavit sufficient for the Title Company to issue, without extra charge, an
owner’s policy of title insurance free of any exceptions for:  (A) unfiled
mechanics’ or materialmen’s liens, (B) rights of parties in possession (other
than Tenants pursuant to the Leases), (C) brokers’ liens, and (D) “gap” matters,
and without exception for any matter other than the Permitted Exception and in
the form of Exhibit I attached hereto and incorporated herein by references ;
(viii) a Non-Foreign Affidavit as required by the Foreign Investors in Real
Property Tax Act in the form of Exhibit J attached hereto and incorporated
herein by reference; (ix) an affidavit pursuant to O.C.G.A. § 48-7-128 stating
whether Seller is subject to withholding for State of Georgia income tax
withholding purposes, duly executed and acknowledged by Seller; in the form of
Exhibit K attached hereto and incorporated herein by reference (x) a certificate
to the effect that the representations and warranties of Seller in this
Agreement are true and correct in all material respects on and as of the Closing
Date; (xi) a settlement statement (the “Settlement Statement”); (xii) such other
documents as may be reasonable and customary under the circumstances to
consummate the purchase and sale; and (xii) the original Leases and keys to all
Buildings and premises.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Buyer shall pay the Purchase Price and
execute and deliver the Assignment of Leases and Settlement Statement.

 

(c)                                  Seller shall pay the Georgia real estate
transfer tax, Broker’s commission, the costs and expenses of curing Title
Objections and Survey Objections which Seller has elected or is required to
cure, and Seller’s attorneys’ fees.  Buyer shall pay the cost to record the
deed, the costs and expenses associated with preparation of the title commitment
and the premium for the owner’s policy of title insurance, the Survey and
Buyer’s attorneys’ fees.  All other costs and expenses of the transaction
contemplated hereby shall be borne by the party incurring the same.

 

(d)                                 Seller shall deliver possession of the
Property to Buyer on the Closing Date.

 

11.                               Warranties, Representations and Additional
Covenants of Seller.  Whenever a representation or warranty is made in this
Agreement “to the best of Seller’s knowledge”, “to Seller’s knowledge”, or by
using words of similar import or meaning, the same shall be mean or refer to the
actual, but not constructive knowledge of Charles S. Roberts, the President of
Roberts Realty Investors, Inc., the sole general partner of Seller,  and not
anything which he should have known but did not actually know.  Similarly,
whenever reference is made in this Agreement to a notice having been received by
Seller, the same shall mean and refer to any notice which has actually been
received by Charles S. Roberts.  Charles S. Roberts shall not have any personal
liability in any event or under any circumstances whatsoever in connection with
this Agreement and the transaction contemplated in this Agreement.  In order to
induce Buyer to enter into this Agreement, Seller represents and warrants to
Buyer that:

 

(a)                                 Seller is validly existing and has all
requisite power and authority to enter into this Agreement and perform its
obligations hereunder.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder shall have been duly
authorized by Seller.

 

(b)                                 The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereunder on the part of
Seller do not and will not conflict with or result in the breach of any material
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge, or encumbrance upon any of the Property or
other assets of the Seller by reason of the terms of any contract, mortgage,
lien, lease, agreement, indenture, instrument or judgment to which Seller is a
party or which is or purports to be binding upon each Seller or which otherwise
affects Seller or the Property, which will not be discharged at Closing.

 

(c)                                  There are no actions, suits, proceedings or
judgments pending or, to the knowledge of Seller, threatened against, by or
affecting Seller or which affect or may affect title to the Property, and there
are no pending or, to the knowledge of Seller, without independent inquiry,
threatened or contemplated condemnation actions involving all or any portion of
the Property.

 

(d)                                 There are no creditors’ attachments or
executions, general assignments in collection of debts for the benefit of
creditors, or voluntary or involuntary proceedings in bankruptcy which are
pending against Seller or, to Seller’s knowledge, against any Tenant.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Except for the Leases, there are no
maintenance, service or other contracts with respect to the Property, other than
those which will be terminated at Closing or which may be terminated on 30 days’
notice or less without payment or penalty.  For the avoidance of doubt, there
are no management agreements affecting the Property.

 

(f)                                   Seller has not received any notice nor is
Seller aware of any violation of any zoning, building or other law, ordinance,
code, order or regulation applicable to the Property, or to Seller’s knowledge,
that the same will be violated by the continued maintenance, operation or use of
the Improvements for general office purposes.

 

(g)                                  The Leases delivered and/or made available
to Buyer are true, correct and complete in all material respects.  Other than
the Leases, there are no leases or parties in possession affecting all or any
portion of the Property.  With respect to each Lease:  (i) no brokerage
commission is due, or with the passage of time will become due, in connection
with such Lease or renewal thereof; (ii) the rentals and other charges set forth
in such Lease are the actual rentals and other charges being collected under
such Lease by Seller; (iii) none of the rents or other amounts now or hereafter
payable under the Lease have been assigned, pledged or encumbered except
pursuant to assignments that will be released at Closing; (iv) no rent has been
prepaid for more than one month in advance; (v) the same is in full force and
effect and not in default as to Seller and, not in default as to Tenant; (vi)
all improvements, installations, alterations or repair work which Seller may be
obligated to perform (exclusive of on-going maintenance and repair obligations
under the terms of the Lease) have been performed by Seller; (vii) Seller has
paid the cost and expense of all tenant improvements, inducements and allowances
that are the obligation of landlord due, or which with the passage of time will
become due; and (viii) the rent roll attached as Exhibit B hereto (the “Rent
Roll”) is true and correct in all material respects.

 

(h)                                 On the Closing Date, Seller will not be
indebted to any contractor, laborer, mechanic, materialman, architect or
engineer for work, labor or services performed or rendered, or for materials
supplied or furnished, in connection with the Property respecting which any such
person could claim a lien against the Property, nor shall the Property be
subject to any such liens arising by, through or under Seller.

 

(i)                                     To Seller’s knowledge, except as may be
disclosed in any environmental assessment provided by Seller to Buyer, the Real
Property has not been used as a land fill or dump, nor are any storage tanks,
hazardous substances (other than substances normally used in offices) or toxic
wastes located in, on, under or about the Real Property, and Seller has not
received any notice of any of the foregoing.

 

Respecting Seller’s representations and warranties contained in Sections 11(c),
(d), (e), (f),  (g) and (h), unless (i) a written notice is given by Buyer to
Seller on or before the end of the day which is nine (9) months after the
Closing Date respecting any violation or default under any of Seller’s
representations or warranties contained in such Sections, and (ii) a lawsuit is
filed by Buyer against Seller on or before the end of the day which is ten (10)
months after the Closing Date respecting any violation or default under any of
Seller’s representations or warranties contained in such Sections, Seller’s
representations and warranties contained in such Sections shall be null and void
and of no further force or effect and Buyer shall have no further rights against
Seller in

 

7

--------------------------------------------------------------------------------


 

connection therewith.  Respecting Seller’s representations and warranties
contained in Section 11(i), unless (i) a written notice is given by Buyer to
Seller on or before the end of the day which is twelve (12) months after the
Closing Date respecting any violation or default under any of Seller’s
representations or warranties contained in such Section, and (ii) a lawsuit is
filed by Buyer against Seller on or before the end of the day which is thirteen
(13) months after the Closing Date respecting any violation or default under any
of Seller’s representations or warranties contained in such Section, Seller’s
representations and warranties contained in such Section shall be null and void
and of no further force or effect and Buyer shall have no further rights against
Seller in connection therewith.  The aggregate liability of Seller to Buyer
respecting any and all breaches of Seller’s representations and warranties
contained in Sections 11(c), (d), (e), (f), (g), (h) and (i) of this Agreement
shall be limited to $200,000.00.  Notwithstanding the foregoing, the
representations and warranties contained in Sections 11 (a) and (b) herein shall
survive indefinitely and shall not be subject to the cap on liability set forth
in the preceding sentence.

 

EXCEPT AS SET FORTH ABOVE IN THIS SECTION 11, SELLER MAKES NO REPRESENTATION OR
WARRANTY OF ANY KIND OR NATURE WHATSOEVER, EXPRESSED OR IMPLIED, WITH RESPECT TO
THE PROPERTY, PURCHASER RELYING ENTIRELY ON ITS OWN INVESTIGATIONS OF THE
PROPERTY.

 

The preceding two paragraphs shall survive the Closing indefinitely.

 

12.                               Conditions to Buyer’s Obligations.  The
obligations of Buyer hereunder to consummate the purchase and sale of the
Property on the Closing Date shall be subject to the satisfaction or performance
of the following on or before the Closing Date:

 

(a)                                 Seller shall have fully and completely kept,
observed, performed, satisfied and complied with all material terms, covenants,
conditions, agreements, requirements, restrictions and provisions required by
this Agreement to be kept, observed, performed, satisfied or complied with by
Seller before, on or as of the Closing Date;

 

(b)                                 The representations and warranties of Seller
are true and correct in all material respects when made and as of the Closing
Date;

 

(c)                                  The Property has not been materially
adversely affected by a casualty event, and is not the subject of any pending or
threatened condemnation;

 

(d)                                 Intentionally Omitted.

 

(e)                                  The Title Company shall be prepared to
issue the Title Policy, insuring Buyer’s fee simple title to the Real Property
free and clear of all exceptions and encumbrances, other than the Permitted
Exceptions, with a liability limit in the amount of the Purchase Price, at
standard rates for premiums, subject only to the delivery of the documents,
materials and funds described in Section 10, the recordation of the deed(s), and
payment of the applicable title insurance premium;

 

8

--------------------------------------------------------------------------------


 

(f)                                   Approval of this transaction by the Fulton
County Board of Education by public vote as required by law.  Buyer agrees to
promptly notify Seller after this transaction has either been approved by public
vote or approval has been denied by the Fulton County Board of Education;

 

(g)                                  Approval of the Property for use of a
public school facility by the Georgia Department of Education (“GADOE”) if and
to the extent approval is required; provided, however, that such approval by the
GADOE shall be deemed given if approval is obtained from the Fulton County Board
of Education as described in Section 12 (f) herein;

 

(h)                                 There shall exist no actions, suits,
arbitrations, claims, attachments, proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings, pending
or threatened against Seller that would materially and adversely affect Seller’s
ability to perform its obligations under this Agreement or the Property; and

 

(i)                                     There shall exist no pending or
threatened action, suit or proceeding with respect to Seller before or by any
court or administrative agency which seeks to restrain or prohibit, or to obtain
damages or a discovery order with respect to, this Agreement or the consummation
of the transaction contemplated hereby.

 

If any of the conditions set forth above have not been satisfied or performed on
or as of the Closing Date, Buyer shall have the right to: (i) terminate this
Agreement by giving notice to Seller, in which event the Earnest Money shall be
promptly refunded to Buyer, all rights and obligations of the parties under this
Agreement shall expire, and this Agreement shall become null and void, or (ii)
waive such failure of condition and proceed to Closing.

 

13.                               Operations Pending Closing.  Between the
Effective Date and the Closing Date, Seller shall operate the Property in the
ordinary course of business in a manner consistent with past practices.  Between
the Effective Date and the Closing Date, Seller shall not enter into or
negotiate for any lease, agreement of sale, option, or any other agreement or
contract affecting the Property, nor shall Seller amend or terminate any Lease
or grant any easements or further encumber the Property without the prior
written consent of Buyer, which (except as to a proposed sale or option to
purchase the Property or any portion thereof) shall not be unreasonably withheld
or delayed, except as follows:  Prior to Closing Seller will amend the leases
with Roberts Properties, Inc. and Roberts Properties Construction, Inc. to
extend the lease terms to the later of February 1, 2014 or four (4) months after
Closing.

 

14.                               As-Is.

 

(a)                                 Buyer acknowledges that except for Seller’s
representations, warranties and covenants contained herein and except for the
written disclosures delivered to Buyer by Seller as set forth herein, neither
Seller, nor anyone acting or claiming to act for or on behalf of Seller, has
made any representations, warranties, promises or statements to Buyer concerning
the Property.  Buyer further acknowledges and agrees that all material matters
relating to the Property will be independently verified by Buyer to its full
satisfaction within the time provided under this Agreement, that, except as to
Seller’s representations, warranties and covenants contained in this Agreement,
Buyer will be acquiring the Property based solely upon and in reliance on its
own

 

9

--------------------------------------------------------------------------------


 

inspections, analyses and conclusions, and that if Buyer acquires the Property,
it will acquire the Property in the Property’s “AS-IS” condition and “AS-IS”
state of repair inclusive of all faults and defects, whether latent or patent,
or known or unknown, except as otherwise set forth hereinbelow.  Except as
otherwise set forth hereinbelow, without limiting the scope or generality of the
foregoing, and subject to the same limitations stated above, (i) Buyer expressly
assumes the risk that the Property may not now or in the future comply with any
applicable laws now or hereafter in effect; (ii) Buyer acknowledges that neither
Seller nor anyone acting on Seller’s behalf has made, and Seller is unwilling to
make, any representation or warranty whatsoever with respect to the physical
nature or construction of the Improvements or any other part of the Property or
that the Improvements have been constructed in accordance with normal industry
construction practices or standards of workmanship or that the Improvements have
been constructed in accordance with the plans and specifications or any
applicable codes, and no warranty or representation whatsoever is made with
respect to the materials or products used in connection with the Property or
incorporated into the Improvements; and (iii) Buyer acknowledges that there may
be deferred maintenance with respect to the Property which is not readily
visible (all of the matters mentioned in this sentence being hereinafter
referred to as “Construction Matters”).

 

(b)                                 Buyer further acknowledges and agrees that
any written disclosures given by Seller, except for Seller’s representations and
warranties set forth herein and except as otherwise provided herein, are given
for disclosure purposes only and that they do not constitute representations or
warranties that the adverse conditions so disclosed to Buyer are the only
adverse conditions that may exist at or otherwise affect the Property and,
without limiting the scope or generality of this Section 14, Buyer expressly
assumes the risk that adverse physical, environmental, financial and legal
conditions or Construction Matters may not be revealed by Buyer’s inspection and
evaluation of the Property or any other material matters.

 

(c)                                  Except as specifically provided herein,
Buyer hereby fully and forever waives, and Seller hereby fully and forever
disclaims, all warranties and representations not expressly set forth herein, of
whatever type or kind with respect to the Property, whether express, implied or
otherwise including, without limitation, those relating to Construction Matters
or of fitness for a particular purpose, tenantability, habitability or use.

 

(d)                                 Buyer further acknowledges that any
information including, without limitation, any engineering reports,
architectural reports, feasibility reports, marketing reports, soils reports,
environmental reports, materials related to Construction Matters, analyses or
data, or other similar reports, analyses, data or information of whatever type
or kind which Buyer has received or may hereafter receive from Seller, its
agents, its consultants, or anyone acting or claiming to act on its behalf are
furnished without warranty of any kind and with no representation by Seller as
to their completeness or accuracy (except that Seller is providing such
information to Buyer in good faith and with no basis in Seller’s actual
knowledge to believe that such information is not accurate or misleading as
provided herein) and on the express condition that Buyer shall make its own
independent verification of the accuracy, reliability and sufficiency of such
information and that Buyer will not rely thereon.  Accordingly, Buyer agrees
that under no circumstances will it make any claim, directly or indirectly,
against, bring any action, cause of action or proceeding against, or assert any
liability upon, Seller, its agents, consultants, contractors, or any other
persons who prepared or furnished any of the information to Buyer

 

10

--------------------------------------------------------------------------------

 

 


 

hereunder as a result of the inaccuracy, unreliability or insufficiency of, or
any defect or mistake in, any of the information provided to Buyer hereunder. 
This Section 14 (d) has application to third party deliveries, and does not
apply to deliveries of Seller’s documents and instruments, such as, but not
limited to, rent rolls, leases, and service contracts and has no application to
Seller’s representations and warranties contained in this Agreement.

 

(e)                                  Prior to Closing, Seller, at Seller’s sole
expense, shall purchase a Pollution Liability insurance policy naming Buyer as
the insured and  insuring Buyer from any environmental remediation obligations
and tort liability associated with pollution conditions on, at, under, or
emanating from the Property (the “Pollution Liability Policy”).  The Pollution
Liability Policy shall have limits of liability of $5,000,000 per
loss/$5,000,000 policy aggregate, provide coverage for five (5) years,  name
Seller as an additional insured, and shall not be cancelled or modified except
by the direction of Buyer.  The Pollution Liability Policy shall include a
severability of interest provision such that any act or violation that would
obviate coverage for one party shall not obviate coverage for the party not
responsible for the act or violation.  Because of the insurance coverage
provided Buyer under the Environmental Policy, Buyer hereby fully and forever
releases, acquits and discharges Seller of and from, and hereby fully and
forever waives against Seller, and hereby agrees to look solely to the
Environmental Policy for any recompense for the following:

 

(i)                                     Any and all claims, actions, causes of
action, suits, proceedings, demands, rights, damages, costs, expenses or other
compensation whatsoever, whether known or unknown, direct or indirect,
foreseeable or unforeseeable, absolute or contingent, that Buyer now has or may
have or which may arise in the future arising out of, directly or indirectly, or
in any way connected with: (a) any condition of environmental contamination or
pollution at the Property, however and whenever occurring (including, without
limitation, the contamination or pollution of any surface or subsurface soils,
subsurface media, surface waters or ground waters at the Property; (b) to the
extent not already included in (a), above, the prior, present or future
existence, release or discharge, or threatened release, of any hazardous
materials at the Property, however and whenever occurring (including, without
limitation, the release or discharge, or threatened release, of any hazardous
materials into the air at the Property, or into any soils, subsoils, surface
waters or ground waters at the Property); (c) the violation of any applicable
law now or hereafter in effect, however and whenever occurring, with respect to
the Property; or (d) geologic and seismic conditions at the Property, and soil
and subsoil conditions at the Property.

 

(ii)                                  Any and all damages; losses; costs;
judgments; fines and penalties; fees; expenses; or other compensation whatsoever
arising out of, directly or indirectly, or in any way connected with, any of the
matters described in clauses (a) through (d) of this Section 14 (e).

 

(iii)                               Any claim for or right to indemnification,
contribution or other compensation based on or arising under the Comprehensive
Environmental Response, Compensation and Liability Act, as amended (“CERCLA”),
42 U.S.C. §9601, et seq., or the Resource Conservation and Recovery Act, as
amended (“RCRA”), 42 U.S.C. §6901, et seq., or

 

11

--------------------------------------------------------------------------------


 

any similar or other applicable law now or hereafter in effect.

 

(iv)                              Any claim for or based on trespass, nuisance,
waste, negligence, negligence per se, strict liability, ultrahazardous activity,
indemnification, contribution or other theory arising under the common law of
the State of Georgia (or any other applicable jurisdiction) or arising under any
applicable law now or hereafter in effect.

 

For purposes of this Section 14, the word “at” also means on, beneath, in,
above, and in the vicinity of.  This Section 14 (e) has no application to
deliveries of Seller’s documents and instruments, such as, but not limited to,
rent rolls, leases, service contracts and operating statements, and has no
application to Seller’s representations and warranties contained in this
Agreement.

 

Anything contained in this Section 14 or elsewhere in this Agreement to the
contrary notwithstanding, the terms and provisions of this Section 14 shall not
apply to (i) any right Buyer may have to implead or seek contribution from
Seller as a result of (a) any order issued to Buyer by a governmental authority
having jurisdiction, or (b) any claim made or judicial or administrative
proceeding instituted against Buyer by a governmental authority having
jurisdiction, in either such case, relating to the presence, release or
discharge of hazardous or toxic substances in, on, from, under or about the
Property.

 

(f)                                   The provisions of this Section 14 shall
survive Closing.

 

15.                               Inspection Period.

 

(a)                                 Between the Effective Date and the Closing
Date, Buyer and Buyer’s agents and designees shall have the right to enter the
Real Property, at their sole risk and expense, for the purposes of inspecting
the Property and making surveys, soil, environmental and mechanical and
structural engineering studies, and any other investigations and inspections as
Buyer may reasonably require to assess the condition of the Property. 
Notwithstanding the foregoing, Buyer and Buyer’s agents and designees shall not
be permitted to enter the Real Property without first notifying Seller by
telephone or email communication. All invasive or disruptive due diligence
activities shall be coordinated with Seller prior to commencement of said
activities.  Buyer shall conduct its tests and investigation of the Property in
a manner designed to minimize interference with the business and activities of
existing Tenants, and Buyer shall pay for all such work performed on the
Property and shall not permit the creation of any lien in favor of any
contractor, subcontractor, materialman, mechanic, surveyor, architect or
laborer.  Buyer hereby expressly agrees to indemnify, defend and hold Seller
harmless (if and only to the extent permitted by applicable law) against any
claim, lien, damage or injury to either persons or property, and all costs and
expenses related thereto, including without limitation, reasonable attorney’s
fees and costs, arising out of Buyer’s or its agent’s or representative’s
actions under this Section 15.  Prior to entry upon the Property by Buyer’s
consultants or contractors, Buyer shall cause its consultants or contractors to
deliver to Seller a certificate of liability insurance insuring Seller and Buyer
in an amount not less than $1,000,000.00 per occurrence.  Buyer shall promptly
repair all damage to the Property arising from any of its inspections or tests
and shall restore the Property to the substantially same

 

12

--------------------------------------------------------------------------------


 

condition existing immediately prior to such inspections and tests.  This
Section 15 shall survive the Closing of the transaction contemplated herein or
any termination of this Agreement.

 

(b)                                 The obligations of Buyer under this
Agreement shall be conditioned upon Buyer satisfying itself, in its sole and
absolute discretion, on or before October 16, 2013, that the Property is in all
respects satisfactory for Buyer’s intended use.  In the event said condition has
not been satisfied by the end of such time period (the “Inspection Period”), or
in the event Buyer determines, in its sole discretion, for any reason or for no
reason that it does not wish to purchase the Property, Buyer may terminate this
Agreement by delivering to Seller a written notice of termination on or before
the expiration date of the Inspection Period, in which event the Earnest Money
shall be refunded to Buyer.  Thereafter, this Agreement shall become null and
void and the parties shall have no further obligation to one another except for
those provisions that expressly survive the termination of this Agreement. 
Concurrently with the execution of this Agreement, Buyer has paid Seller $100.00
as independent consideration for Seller’s execution of this Agreement.

 

16.                               Broker.  Except for CBRE, Inc., which has
acted on behalf of Seller in this transaction (“Broker”), Seller and Buyer each
represent and warrant to the other that neither has employed, retained or
consulted any broker, agent or finder in carrying on the negotiations in
connection with this Agreement.  At Closing:  (a) Seller will pay a $210,000.00
real estate commission to Broker pursuant to the terms of a separate written
agreement; and (b) Seller will cause Broker to furnish a lien waiver in respect
of the Real Property, which lien waiver may be conditioned upon receipt of the
agreed commission.  Buyer discloses to Seller that Buyer utilizes a consultant
in its land matters and Buyer’s consultant, Amy McConnell of Retail Southeast,
LLC is a Georgia licensed real estate broker.  However, no commission is payable
by Seller or Buyer to Amy McConnell or Retail Southeast, LLC in connection with
the Buyer’s purchase of the Property.  Each party shall (if and to the extent
allowable under applicable law) indemnify and hold the other harmless from and
against any and all claims, demands, cause of action, liabilities or damage
(including reasonable attorneys’ fees) which may be asserted or recovered
against the indemnified party on account of any brokerage fee, commission or
other compensation arising by reason of the indemnifying party’s breach of this
representation and warranty.  Buyer’s obligation to indemnify Seller is subject
to and limited by applicable Georgia law.

 

17.                               Remedies.

 

(a)                                 Of Seller.  If the purchase and sale of the
Property is not consummated in accordance with the terms and conditions of this
Agreement due to circumstances which constitute a default by Buyer under this
Agreement, Seller may terminate this Agreement and retain the Earnest Money as
full liquidated damages for such default.  The parties acknowledge that Seller’s
actual damages in the event of a default by Buyer under this Agreement will be
difficult to ascertain, and that such liquidated damages represent the parties’
best estimate of such damages, and are not a penalty.  Such retention of the
Earnest Money shall be the sole and exclusive remedy of Seller by reason of a
default by Buyer under this Agreement, and Seller hereby waives and releases any
right to sue Buyer or prove actual or any other damages, and hereby covenants
not to sue Buyer for specific performance of this Agreement or to prove that
Seller’s actual damages exceed the amount which is herein provided to Seller as
full liquidated damages.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Of Buyer.  If the purchase and sale of the
Property is not consummated in accordance with the terms and conditions of this
Agreement due to circumstances or conditions which constitute a default by
Seller under this Agreement, Buyer may exercise such rights and remedies as may
be provided elsewhere in this Agreement for specific instances of default by
Seller and Buyer may pursue either of the following remedies:  (i) Buyer may
seek specific performance of this Agreement; or (ii) Buyer may terminate this
Agreement and recover its due diligence costs and loan and professional and
legal fees, not to exceed One Hundred Thousand and No/100 Dollars ($100,000.00)
in the aggregate (“Buyer’s Costs”), Buyer agreeing that the foregoing remedies
are the sole and exclusive remedies of Buyer in the event of a default by Seller
under this Agreement, and Buyer hereby waives and releases any right to sue
Seller for any amount in excess of Buyer’s Costs or to prove that Buyer’s actual
damages exceed the amount of Buyer’s Costs .  Upon any termination of this
Agreement by Buyer under this Section 17(b), the Earnest Money shall be promptly
refunded to Buyer.

 

18.                               Notices.  All notices, elections and
communications permitted or required hereunder shall be in writing and shall be
deemed given, received and effective for all purposes when delivered to the
notice address for such recipient as set forth on the signature page to this
Agreement, regardless of whether actually received.  Notices may be given by
hand-delivery or by FedEx or similar overnight courier service, and notices may
be given by counsel for the parties.

 

19.                               Miscellaneous.

 

(a)                                 Binding Effect.  This Agreement shall be
binding upon, enforceable against, and shall inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.

 

(b)                                 Survival.  All the representations,
warranties, covenants, terms and conditions of this Agreement shall survive the
consummation of the purchase and sale of the Property on the Closing Date, the
delivery of the deed and the payment of the Purchase Price, for a period not to
exceed ninety (90) days from the Closing Date unless otherwise herein specified.

 

(c)                                  Entire Agreement.  This Agreement
supersedes all prior discussions and agreements between Buyer and Seller with
respect to the purchase and sale of the Property and other matters contained
herein, and contains the sole and entire understanding between Buyer and Seller
with respect thereto.

 

(d)                                 Modification.  This Agreement shall not be
modified or amended except by an instrument in writing executed by Seller and
Buyer.

 

(e)                                  Applicable Law.  This Agreement shall be
governed by, construed under and interpreted and enforced in accordance with the
laws of the State of Georgia.

 

(f)                                   Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
and all of which taken together shall constitute one and the same instrument.

 

14

--------------------------------------------------------------------------------


 

(g)                                  Time.  Time is and shall be of the essence
of this Agreement.

 

(h)                                 Effective Date.  The effective date of this
Agreement (the “Effective Date”) shall be later of the respective dates on which
Seller or Buyer party executes and delivers this Agreement to the other, and
upon such execution and delivery either party may enter the Effective Date upon
the face page of this Agreement.

 

20.                               Special Stipulations.

 

(a)                                 Confidentiality.  Until the Closing or
termination of this Agreement, except as required by law or court order, neither
Buyer nor Seller shall disclose the existence, subject matter, terms or status
of this Agreement to any person other than its employees, attorneys, accountants
and other professionals and , in each case on a need-to-know basis under a
similar duty of confidentiality.

 

(b)                                 Exclusivity.  Upon the execution of this
Agreement by Buyer and Seller, Seller shall terminate any and all discussions
and negotiations with any other prospective Buyer of the Property until this
Agreement is terminated or consummated in accordance with the terms hereinabove.

 

Easements.   Buyer acknowledges that the Property is subject to that certain
Declaration of Easements recorded in Deed Book 30621, page 508, Fulton County,
Georgia records and attached hereto as Exhibit L and by this reference
incorporated herein (the “Declaration”).  On or before the Closing Date, the
Declaration will be amended pursuant to the First Amendment to Declaration of
Easements in the form attached hereto as Exhibit M and by this reference
incorporated herein.

 

[Signatures on following page]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have caused this Purchase and Sale
Agreement to be executed by their respective duly authorized representatives as
of the day and year first above written.

 

SELLER:

 

 

 

ROBERTS PROPERTIES RESIDENTIAL, L.P.,

 

a Georgia limited partnership

 

 

 

 

By:

Roberts Realty Investors, Inc.,

 

 

a Georgia corporation, its sole

 

 

general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Charles S. Roberts

 

 

 

Charles S. Roberts, President

 

 

 

Notice Address:

 

Roberts Properties Residential, L.P.

450 Northridge Parkway

Suite 300

Atlanta, GA  30350

Attention: Charles S. Roberts
Telephone No.: (770) 394-6000

 

 

With a copy to:

 

Sanford H. Zatcoff, Esq.

Holt Ney Zatcoff & Wasserman, L.P.

100 Galleria Parkway, Suite 1800

Atlanta, GA  30339

Telephone No.: (770) 956-9600

 

[Signatures continued on following page]

 

16

--------------------------------------------------------------------------------


 

 

 

BUYER:

 

 

 

 

 

FULTON COUNTY BOARD OF EDUCATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Linda Schulz

/s/ Julie T. Baldwin

 

 

Linda Schulz, Board President

Notary Public

 

Date:

October 15, 2013

 

 

 

 

 

 

By:

/s/ Robert M. Avossa

/s/ Julie T. Baldwin

 

 

Robert M. Avossa, Ed.D., Superintendent

Notary Public

 

Date:

October 15, 2013

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

Fulton County Board of Education

 

 

5270 Northfield Boulevard

 

 

College Park, GA 30349

 

 

Attention:  Mr. David Knotts

 

 

Tel.:(404)669-8980

 

 

Email: knottsd@fultoncountyschools.org

 

 

 

 

 

 

 

 

With a copy to:

 

 

Nelson Mullins Riley & Scarborough LLP

 

 

201 17th Street NW, Suite 1700

 

 

Atlanta, Georgia 30363

 

 

Attn:  James E. Holmes, Jr.,

 

 

Tel.:  404.322.6131

 

 

Email: jim.holmes@nelsonmullins.com

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description of the Land

 

ALL THAT TRACT of land in Land Lots 25 and 26 of the 17th District, Fulton
County, Georgia, described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING, commence at a 1/2-inch rebar set at the
intersection of the north right-of-way line of Northridge Parkway (right-of-way
varies) with the east land lot line of said Land Lot 25; running thence along
the north right-of-way line of Northridge Parkway, the following courses and
distances: (1) North 80 degrees 24 minutes 01 second West 43.13 feet to a
1/2-inch rebar set, (2) South 09 degrees 35 minutes 59 seconds West 3.47 feet to
a 1/2-inch rebar set, and (3) North 80 degrees 24 minutes 01 second West 34.91
feet to a 1/2-inch rebar set and the TRUE POINT OF BEGINNING; from the TRUE
POINT OF BEGINNING as thus established, continuing thence along the north and
northwest right-of-way line of Northridge Parkway the following courses and
distances: (1) North 80 degrees 24 minutes 01 second West 68.17 feet to a
1/2-inch rebar set, (2) along the arc of a curve to the left (which arc is
subtended by a chord having a bearing and distance of South 84 degrees 14
minutes 25 seconds West 204.38 feet and a radius of 385.80 feet) 206.85 feet to
a 1/2-inch rebar set, (3) South 68 degrees 52 minutes 50 seconds West 113.51
feet to a 1/2-inch rebar set, (4) along the arc of a curve to the right (which
arc is subtended by a chord having a bearing and distance of South 85 degrees 03
minutes 07 seconds West 109.51 feet and a radius of 196.60 feet) 110.98 feet to
a 1/2-inch rebar set, and (5) North 78 degrees 46 minutes 37 seconds West 289.70
feet to a 1/2-inch rebar set; thence, leaving said right-of-way line, North 78
degrees 25 minutes 40 seconds East 292.16 feet to a 1/2-inch rebar found in the
centerline of a creek; thence along the centerline of said creek and following
the meanderings thereof, the following courses and distances: (1) North 37
degrees 01 minute 06 seconds East 29.15 feet to a point, (2) North 24 degrees 18
minutes 24 seconds East 30.25 feet to a point, (3) North 11 degrees 14 minutes
10 seconds East 22.92 feet to a point, (4) North 02 degrees 15 minutes 21
seconds East 24.07 feet to a point, (5) North 34 degrees 29 minutes 33 seconds
East 21.75 feet to a point, (6) North 02 degrees 20 minutes 05 seconds East
22.40 feet to a point, (7) North 31 degrees 30 minutes 51 seconds East 21.50
feet to a point, (8) North 24 degrees 17 minutes 47 seconds East 30.05 feet to a
point, (9) North 04 degrees 24 minutes 08 seconds East 14.52 feet to a point,
(10) North 06 degrees 17 minutes 43 seconds West 25.17 feet to a point, (11)
North 43 degrees 35 minutes 30 seconds East 19.80 feet to a point, and (12)
North 62 degrees 42 minutes 15 seconds East 19.20 feet to a 1/2-inch rebar found
in the centerline of said creek; thence, leaving said creek centerline, South 88
degrees 10 minutes 59 seconds East 464.48 feet to a 1/2-inch rebar found on the
land lot line common to said Land Lot 26 and Land Lot 386 of the 18th District,
Fulton County, Georgia; thence along the land lot line common to said Land Lots
26 and 386 and the land lot line common to said Land Lot 26 and Land Lot 385 of
the 18th District, Fulton County, Georgia, South 00 degrees 51 minutes 16
seconds West 129.97 feet to a 1/2—inch rebar set; thence leaving said common
land lot line, South 36 degrees 10 minutes 53 seconds West 92.75 feet to a
1/2-inch rebar set; thence South 21 degrees 22 minutes 22 seconds West 53.01
feet to a 1/2—inch rebar set; thence South 10 degrees 32 minutes 33 seconds West
33.22 feet to the TRUE POINT OF BEGINNING, said tract containing approximately
3.919 acres as shown on plat of ALTA/ACSM Land Title Survey for Roberts

 

1

--------------------------------------------------------------------------------


 

Properties, Inc., Roberts Properties Residential, L.P., Bank of North Georgia
and Commonwealth Land Title Insurance Company, prepared by Rochester &
Associates, Inc., bearing the seal and certification of James C. Jones, Georgia
Registered Land Surveyor No. 2298, dated March 1, 2001, last revised June 18,
2001.

 

LESS AND EXCEPT, that portion of the above-described property conveyed by Order
and Judgment styled Department of Transportation vs. 0.047 acres of land and
Roberts Properties Residential, L.P., a Georgia limited partnership, The
Hellenic Tower, Inc., Northridge Atlanta, Inc., Northridge Park Owners
Association, Inc., Bank of North Georgia and SouthTrust Bank under Civil Action
File No. 2005 CV 98320, dated March 15, 2005, filed March 22, 2007, recorded in
Deed Book 44685, page 645, aforesaid records.

 

TOGETHER WITH, a non-exclusive right, title and interest in and to the easements
appurtenant to the above described Tract created pursuant to that certain:

 

(i)  Amended and Restated Declaration of Reciprocal Easements among MLH Income
Realty Partnership III, a New York limited partnership, Northridge 400
Associates, a Georgia general partnership, NationsBank of Georgia, N.A.,
formerly known as The Citizens and Southern National Bank, and Roberts
Properties Highland Park, L.P., a Georgia limited partnership, dated as of
August 12, 1994, filed August 19, 1994, recorded in Deed Book 18640, page 98,
Fulton County, Georgia records (the “Reciprocal Easements”); as amended by First
Amendment to Amended and Restated Declaration of Reciprocal Easements between
MLH Income Realty Partnership III, a New York limited partnership, Northridge
400 Associates, a Georgia general partnership, Roberts Properties Residential,
L.P., a Georgia limited partnership and Roberts Properties, Inc., a Georgia
corporation, dated December     , 1995, filed December 21, 1995, recorded in
Deed Book 20394, page 302, aforesaid records and  re-recorded in Deed Book
20586, page 132, filed February 5, 1996, as further amended by Second Amendment
to Amended and Restated Declaration of Reciprocal Easements between Roberts
Properties Residential, L.P., a Georgia limited partnership, and Gateway
Mosswood, Inc., a California corporation, dated August 6, 2003, filed August 7,
2003, recorded in Deed Book 35630, page 176, aforesaid records;

 

(ii)  Grant of Drainage Easement by and between Roberts Properties, Inc., a
Georgia corporation, and Northridge Atlanta, Inc., a Delaware corporation, dated
February 23, 2001, filed March 2, 2001, recorded in Deed Book 30028, page 362,
aforesaid records (the “Drainage Easement”); and

 

(iii)  Declaration of Easements by Roberts Properties Residential, L.P., a
Georgia limited partnership, dated June 28, 2001, filed June 29, 2001, recorded
in Deed Book 30621, page 508 aforesaid records.

 

2

--------------------------------------------------------------------------------


 

Exhibit B

 

Rent Roll/Leases

 

Northridge Office Building

Rent Roll as of October 1, 2013

 

 

 

Suite

 

SF

 

Base
Rent
Per SF

 

Monthly
Rental

 

Security
Deposit

 

Lease
Ending
Date

 

Vacant

 

100

 

3,054

 

 

 

 

 

 

 

 

 

Greyling Insurance Brokerage

 

101

 

2,092

 

$

22.19

 

$

3,868.46

 

$

3,573.83

 

09/30/14

 

Greyling Insurance Brokerage

 

102

 

3,265

 

$

22.19

 

$

6,037.53

 

$

5,441.77

 

09/30/14

 

Vacant

 

103

 

3,048

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant

 

200

 

3,899

 

 

 

 

 

 

 

 

 

Vacant

 

201

 

1,171

 

 

 

 

 

 

 

 

 

New South Publishing (1)

 

202

 

4,450

 

$

17.00

 

$

6,304.17

 

$

—

 

04/30/14

 

Vacant

 

203

 

3,450

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Roberts Properties, Inc.

 

300

 

4,431

 

$

17.00

 

$

6,277.25

 

$

—

 

12/31/13

 

Roberts Properties Construction, Inc.

 

301

 

1,920

 

$

17.00

 

$

2,720.00

 

$

—

 

12/31/13

 

Roberts Properties Residential, L.P.

 

302

 

829

 

$

17.00

 

$

1,174.42

 

$

—

 

12/31/13

 

Vacant

 

302

 

6,255

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Square Footage of Office Building

 

 

 

37,864

 

 

 

 

 

$

9,015.60

 

 

 

 

--------------------------------------------------------------------------------

Notes:

(1) Security deposit was refunded upon renewal of lease in December 2012

 

1

--------------------------------------------------------------------------------


 

Exhibit C

 

Personalty

 

All personal property owned by Seller and located on the Real Property or within
the Building other than Seller’s furniture, fixtures, office equipment,
computers and other personal property located within Suites 300, 301, and 302
occupied by Seller and affiliates of Seller.

 

1

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Estoppel Certificate

 

TENANT ESTOPPEL CERTIFICATE

 

The undersigned (“Tenant”) hereby certifies to
                                                    , a
                                                                 (“Landlord”),
and the Fulton County Board of Education, a political subdivision of the State
of Georgia, and its successors and assigns (collectively, “Buyer”), as of the
date of this estoppel certificate (“Estoppel Certificate”):

 

A.                                    Tenant is the Lessee under that certain
Lease dated                                  relating to
                                     (the “Premises”), together with any
amendments thereto; and a true and complete copy of the lease is attached hereto
(collectively, the “Lease”).

 

B.                                 The dates of all amendments to the Lease are
as follows:
                                                                                                
                                                                                                                                                                                       .

 

C.                                    There are no other agreements, oral or in
writing, between Landlord and Tenant with respect to the Premises excepted as
identified above.

 

D.                                    The Lease is in full force and effect.

 

E.                                     To Tenant’s knowledge, no default exists
under the Lease by Landlord.  All improvements required to be completed by
Landlord have been completed and accepted by Tenant and there are no sums due to
Tenant from Landlord and no allowances from Landlord to Tenant that have not
been paid.

 

F.                                      To Tenant’s knowledge, Tenant has no
claim or demand against the Landlord.

 

G.                                    Monthly base rent is equal to
$             and has been paid through                                   ,
20    .  Tenant’s proportionate share of real estate taxes, insurance, common
area maintenance charges, and all other sums payable under the Lease by Tenant
have been paid through the month of             , 2013.

 

H.                                   Tenant’s security deposit held by Landlord
is $                                            .

 

I.                                        Tenant has no right or option to
purchase any portion of the real property upon which the Premises are situated.

 

J.                                        Tenant has not assigned the Lease in
whole or in part and has not subleased the Premises or any part thereof.

 

1

--------------------------------------------------------------------------------


 

Tenant acknowledges that this Estoppel Certificate is being given in order to
induce Buyer to purchase the property of which the Premises are a part, and to
take on the obligations of Landlord.  Buyer is entitled to rely upon this
Estoppel Certificate.

 

Dated:                                   , 20   

 

 

“TENANT”

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

(Print Name)

(Title)

 

 

2

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Limited Warranty Deed

 

After Recording Return To:

 

 

LIMITED WARRANTY DEED

 

STATE OF GEORGIA

COUNTY OF           

 

THIS INDENTURE, made this        day of                           , 2013 between
ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership (“Grantor”)
and the FULTON COUNTY BOARD OF EDUCATION, a political subdivision of the State
of Georgia  (“Grantee”) (the terms “Grantor” and “Grantee” to mean and include
their respective successors and assigns).

 

WITNESSETH:  That Grantor, for and in consideration of the sum of Ten  Dollars
($10.00) and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, at and before the sealing and delivery of these
presents, has granted, bargained, sold and conveyed, and by these presents does
grant, bargain, sell and convey unto Grantee all those certain tracts or parcels
of land lying and being in Fulton County, Georgia and being more particularly
described on Exhibit “A”, attached hereto and made a part hereof (collectively,
the “Property”).

 

TO HAVE AND TO HOLD the Property, with all and singular the rights, members and
appurtenances thereof, to the same being, belonging, or in anywise appertaining,
to the only proper use, benefit and behoof of Grantee, forever, in fee simple.

 

AND Grantor will warrant and forever defend the right and title to the Property
(other than any minerals thereon or therein, which are conveyed without
warranty) unto Grantee against the claims of all persons owning, holding or
claiming by, through or under Grantor, but against none other, subject to those
matters set forth on Exhibit “B” attached hereto and made a part hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has hereunto set its hand and seal as of the day and
year above written.

 

 

 

 

GRANTOR:

Signed, sealed and delivered in the presence of:

 

ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership

 

 

 

 

 

 

By:

Roberts Realty Investors, Inc.

 

 

A Georgia corporation, its sole general partner

 

 

 

Unofficial Witness

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Charles S. Roberts, President

Notary Public

 

 

 

 

[corporate seal]

Commission Expiration Date:

 

 

 

 

 

 

 

 

[NOTARIAL SEAL]

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

Property/Legal Description

 

ALL THAT TRACT of land in Land Lots 25 and 26 of the 17th District, Fulton
County, Georgia, described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING, commence at a 1/2-inch rebar set at the
intersection of the north right-of-way line of Northridge Parkway (right-of-way
varies) with the east land lot line of said Land Lot 25; running thence along
the north right-of-way line of Northridge Parkway, the following courses and
distances: (1) North 80 degrees 24 minutes 01 second West 43.13 feet to a
1/2-inch rebar set, (2) South 09 degrees 35 minutes 59 seconds West 3.47 feet to
a 1/2-inch rebar set, and (3) North 80 degrees 24 minutes 01 second West 34.91
feet to a 1/2-inch rebar set and the TRUE POINT OF BEGINNING; from the TRUE
POINT OF BEGINNING as thus established, continuing thence along the north and
northwest right-of-way line of Northridge Parkway the following courses and
distances: (1) North 80 degrees 24 minutes 01 second West 68.17 feet to a
1/2-inch rebar set, (2) along the arc of a curve to the left (which arc is
subtended by a chord having a bearing and distance of South 84 degrees 14
minutes 25 seconds West 204.38 feet and a radius of 385.80 feet) 206.85 feet to
a 1/2-inch rebar set, (3) South 68 degrees 52 minutes 50 seconds West 113.51
feet to a 1/2-inch rebar set, (4) along the arc of a curve to the right (which
arc is subtended by a chord having a bearing and distance of South 85 degrees 03
minutes 07 seconds West 109.51 feet and a radius of 196.60 feet) 110.98 feet to
a 1/2-inch rebar set, and (5) North 78 degrees 46 minutes 37 seconds West 289.70
feet to a 1/2-inch rebar set; thence, leaving said right-of-way line, North 78
degrees 25 minutes 40 seconds East 292.16 feet to a 1/2-inch rebar found in the
centerline of a creek; thence along the centerline of said creek and following
the meanderings thereof, the following courses and distances: (1) North 37
degrees 01 minute 06 seconds East 29.15 feet to a point, (2) North 24 degrees 18
minutes 24 seconds East 30.25 feet to a point, (3) North 11 degrees 14 minutes
10 seconds East 22.92 feet to a point, (4) North 02 degrees 15 minutes 21
seconds East 24.07 feet to a point, (5) North 34 degrees 29 minutes 33 seconds
East 21.75 feet to a point, (6) North 02 degrees 20 minutes 05 seconds East
22.40 feet to a point, (7) North 31 degrees 30 minutes 51 seconds East 21.50
feet to a point, (8) North 24 degrees 17 minutes 47 seconds East 30.05 feet to a
point, (9) North 04 degrees 24 minutes 08 seconds East 14.52 feet to a point,
(10) North 06 degrees 17 minutes 43 seconds West 25.17 feet to a point, (11)
North 43 degrees 35 minutes 30 seconds East 19.80 feet to a point, and (12)
North 62 degrees 42 minutes 15 seconds East 19.20 feet to a 1/2-inch rebar found
in the centerline of said creek; thence, leaving said creek centerline, South 88
degrees 10 minutes 59 seconds East 464.48 feet to a 1/2-inch rebar found on the
land lot line common to said Land Lot 26 and Land Lot 386 of the 18th District,
Fulton County, Georgia; thence along the land lot line common to said Land Lots
26 and 386 and the land lot line common to said Land Lot 26 and Land Lot 385 of
the 18th District, Fulton County, Georgia, South 00 degrees 51 minutes 16
seconds West 129.97 feet to a 1/2—inch rebar set; thence leaving said common
land lot line, South 36 degrees 10 minutes 53 seconds West 92.75 feet to a
1/2-inch rebar set; thence South 21 degrees 22 minutes 22 seconds West 53.01
feet to a 1/2—inch rebar set; thence South 10 degrees 32 minutes 33 seconds West
33.22 feet to the TRUE POINT OF BEGINNING, said tract containing approximately
3.919 acres as shown on plat of ALTA/ACSM Land Title Survey for Roberts
Properties, Inc., Roberts Properties Residential, L.P., Bank of North Georgia
and Commonwealth

 

--------------------------------------------------------------------------------


 

Land Title Insurance Company, prepared by Rochester & Associates, Inc., bearing
the seal and certification of James C. Jones, Georgia Registered Land Surveyor
No. 2298, dated March 1, 2001, last revised June 18, 2001.

 

LESS AND EXCEPT, that portion of the above-described property conveyed by Order
and Judgment styled Department of Transportation vs. 0.047 acres of land and
Roberts Properties Residential, L.P., a Georgia limited partnership, The
Hellenic Tower, Inc., Northridge Atlanta, Inc., Northridge Park Owners
Association, Inc., Bank of North Georgia and SouthTrust Bank under Civil Action
File No. 2005 CV 98320, dated March 15, 2005, filed March 22, 2007, recorded in
Deed Book 44685, page 645, aforesaid records.

 

TOGETHER WITH, a non-exclusive right, title and interest in and to the easements
appurtenant to the above described Tract created pursuant to that certain:

 

(i)  Amended and Restated Declaration of Reciprocal Easements among MLH Income
Realty Partnership III, a New York limited partnership, Northridge 400
Associates, a Georgia general partnership, NationsBank of Georgia, N.A.,
formerly known as The Citizens and Southern National Bank, and Roberts
Properties Highland Park, L.P., a Georgia limited partnership, dated as of
August 12, 1994, filed August 19, 1994, recorded in Deed Book 18640, page 98,
Fulton County, Georgia records (the “Reciprocal Easements”); as amended by First
Amendment to Amended and Restated Declaration of Reciprocal Easements between
MLH Income Realty Partnership III, a New York limited partnership, Northridge
400 Associates, a Georgia general partnership, Roberts Properties Residential,
L.P., a Georgia limited partnership and Roberts Properties, Inc., a Georgia
corporation, dated December     , 1995, filed December 21, 1995, recorded in
Deed Book 20394, page 302, aforesaid records and re-recorded in Deed Book 20586,
page 132, filed February 5, 1996; as further amended by Second Amendment to
Amended and Restated Declaration of Reciprocal Easements between Roberts
Properties Residential, L.P., a Georgia limited partnership, and Gateway
Mosswood, Inc., a California corporation, dated August 6, 2003, filed August 7,
2003, recorded in Deed Book 35630, page 176, aforesaid records;

 

(ii)  Grant of Drainage Easement by and between Roberts Properties, Inc., a
Georgia corporation, and Northridge Atlanta, Inc., a Delaware corporation, dated
February 23, 2001, filed March 2, 2001, recorded in Deed Book 30028, page 362,
aforesaid records (the “Drainage Easement”); and

 

(iii)  Declaration of Easements by Roberts Properties Residential, L.P., a
Georgia limited partnership, dated June 28, 2001, filed June 29, 2001, recorded
in Deed Book 30621, page 508 aforesaid records.

 

--------------------------------------------------------------------------------


 

Exhibit B

Permitted Exceptions

 

1.              Taxes and assessments for the year 2014 and subsequent years not
yet due and payable.

 

2.              Tree Trim Easement from Roberts Properties Residential, L.P. to
Georgia Power Company dated September 20, 2006, filed October 30, 2006, and
recorded in Deed Book 43774, page 647, Fulton County, Georgia records.

 

3.              Sanitary Sewer Utility System Easement from Roberts Properties
Residential, L.P. to the City of Atlanta dated April 8, 2009, filed April 19,
2009, and recorded in Deed Book 47845, page 82, Fulton County, Georgia records.

 

4.              General Permit from John Sullivan to Southern Bell Telephone and
Telegraph Company, dated March 10, 1953, filed for record February 20, 1954, and
recorded in Deed Book 2073, page 256, Fulton County, Georgia records, as
affected by Easement — Including Generators and Fuel Supply Systems from Roberts
Properties Residential, L.P. to Bellsouth Telecommunications, Inc. dated
September 17, 2001, filed October 15, 2001, and recorded in Deed Book 31144,
page 7, Fulton County, Georgia records.

 

5.              Easements contained in Dedication or Option from Mrs. Dozier
Watkins and Mr. Dozier Watkins to Fulton County, dated July 14, 1964, filed for
record September 28, 1964, and recorded in Deed Book 4306, page 173, aforesaid
records.

 

6.              Sewer Easement from Northridge Associates, Ltd. to Fulton
County, Georgia, undated, filed for record October 25, 1984, and recorded in
Deed Book 9224, page 50, aforesaid records.

 

7.              Right of Way Easement from Northridge Associates, Ltd., a
partnership, .to Southern Bell Telephone and Telegraph Company, dated January 9,
1986, filed for record January 13, 1986, and recorded in Deed Book 9917,
page 396, aforesaid records.

 

8.              Amended and Restated Declaration of Reciprocal Easements among
MLH Income Realty Partnership III, a New York limited partnership, Northridge
400 Associates, a Georgia general partnership, NationsBank of Georgia, N.A.,
formerly known as The Citizens and Southern National Bank, and Roberts
Properties Highland Park, L.P., a Georgia limited partnership, dated as of
August 12, 1994, filed for record August 19, 1994, and recorded in Deed Book
18640, page 98, aforesaid records, as affected First Amendment by MLH Income
Realty Partnership III, Northridge 400 Associates, Roberts Properties
Residential, L.P. and Roberts Properties, Inc. dated December     , 1995, filed
December 21, 1995, and recorded in Deed Book 20394, page 302, Fulton County,
Georgia records, and re-recorded February 5, 1996, in Deed Book 20586, page 302
and re-recorded in Deed Book 20586, page 132, filed February 5, 1996, Fulton
County, Georgia records as further affected by Second Amendment to Amended and
Restated Declaration of Reciprocal Easements between Roberts Properties
Residential, L.P. and Gateway Mosswood, Inc. dated August 6, 2003, filed
August 7, 2003, and recorded in Deed Book 35630, page 176, Fulton County,
Georgia records, affecting the following:

 

--------------------------------------------------------------------------------


 

9.              Easement contained in Right of Way Deed from Roberts
Properties, Inc. to Fulton County, dated June 21, 1999, filed October 7, 1999,
recorded in Deed Book 27741, page 132, aforesaid records.

 

10.       Unrecorded Easement from Northridge Associates, Ltd. to Georgia Power
Company, dated November 9, 1981.

 

11.       Obligations contained in Grant of Drainage Easement between Roberts
Properties, Inc., a Georgia corporation, and Northridge Atlanta, Inc., a
Delaware corporation; dated February 23, 2001, filed March 2, 2001, recorded in
Deed Book 30028, page 362, aforesaid records.

 

12.       Declaration of Easements by Roberts Properties Residential, L.P., a
Georgia limited  partnership, dated June 28, 2001, filed June 29, 2001, recorded
in Deed Book 30621, page 508, aforesaid records.

 

13.       Easement from G. B. Powell, agent for Ebb Rutledge, to Georgia Power
.Company, dated November 3, 1937, filed for record November 22, 1937, and
recorded in Deed Book 1647, page 516, aforesaid records. (affects only the
Reciprocal Easements).

 

14.       Easement from J. C. Brumbelow to Georgia Power Company, dated
November 3, 1937, filed for record November 22, 1937, and recorded in Deed Book
1689, page 83A, aforesaid records. (affects only the Reciprocal Easements).

 

15.       Easement from Mrs. Mary Bullard to Georgia Power Company, dated
November 3, 1937, filed for record November 22, 1937, and recorded in Deed Book
1689, page 83B, aforesaid records. (affects only the Reciprocal Easements).

 

16.       Right-of-Way Easement from E.D. Spruill to Georgia Power Company,
dated November 15, 1957, filed December 10, 1957, recorded in Deed Book 3283
page 656, aforesaid records. (only affects the Reciprocal Easements).

 

17.       Permit for Anchors, Guy Poles and Wires from William B. Orkin and
Sanford Orkin to Georgia Power Company, dated January 14, 1972, filed for record
March 16, 1972, and recorded in Deed Book 5550, page 106, aforesaid records.
(affects only the Reciprocal Easements).

 

18.       Sewer Easement from Northridge Associates, Ltd. to Fulton County,
Georgia, dated September 1, 1981, filed October 19, 1981, recorded in Deed Book
7980, page 310, aforesaid records. (affects only the Reciprocal Easements).

 

19.       Easement Agreement between General Electric Real. Estate
Equities, Inc. and First Capital Institutional Real Estate, Ltd., a Florida
limited partnership, dated September 28, 1983, filed September 29, 1983,
recorded in Deed Book 8659, page 152, aforesaid records. (affects only the
Reciprocal Easements).

 

20.       Easement Agreement from Northridge Associates, Ltd., a Georgia limited
partnership, to Northridge 400 Associates, a Georgia general partnership, and
MLH Income Realty Partnership ill, a New York limited partnership, dated
August 29, 1985, filed September, 1985,

 

--------------------------------------------------------------------------------


 

recorded in Deed Book 9694, page 172, aforesaid records. (affects only the
Reciprocal Easements).

 

21.       Lease between The Oxford Group, Inc., as Lessor, and The Kroger Co.,
as Lessee, dated July 15, 1981, filed July 28, 1981, recorded in Deed Book 7911,
page 156, aforesaid records; as amended by that certain Amended Lease between
The Oxford Group, Inc., as Lessor, and The Kroger Co., as Lessee, undated, filed
February 4, 1983, recorded in Deed Book 8368, page 436, aforesaid records; as
further amended by that certain Second Amended Lease between First Capital
Institutional Real Estate, Ltd,-J, as Lessor, and The Kroger Co., as Lessee,
dated as of January 3, 1984, filed January 18, 1984, recorded in Deed Book 8812,
page 497, aforesaid records; as further amended by that certain Lease
Modification Agreement #2 between First Capital Institutional Real
Estate, Ltd.-I, as Lessor, and The Kroger Co., as Lessee, dated November 21,
1983 and January 3, 1984, filed March 2, 1984, recorded in Deed Book 8869,
page 327, aforesaid records (only affects the Drainage Easement).

 

22.       Declaration of Restrictions and Cross Easement Agreement between
Northridge Associates and First Capital Institutional Real Estate, Ltd., dated
as of September 29, 1983, filed September 29, 1983, recorded in Deed Book 8659,
page 143, aforesaid records (only affects the Drainage Easement).

 

23.       Slope Easement Agreement by First Capital Institutional Real
Estate, Ltd.-l in favor of Pointe North Limited, dated as of November 14, 1984,
filed December 5, 1984, recorded in Deed Book 9282, page 224, aforesaid records
(only affects the Drainage Easement).

 

24.       Easement from Northridge Atlanta, Inc. to Georgia Power Company, dated
December 30, 1996, filed May 14, 1997, recorded in Deed Book 22596, page 167,
aforesaid records (only affects tile Drainage Easement).

 

25.       Rights of upper and lower riparian owners in and to the waters of
rivers, creeks or branches, crossing or adjoining the property encumbered by the
easements insured hereunder, and the natural flow thereof, free from diminution
or pollution.

 

26.       Any adverse claim based upon the assertion that (a) some portion of
the subject property has been created by artificial means, or has accreted to
such portion so created; or (b) some portion of the subject property has been
brought within the boundaries thereof by an avulsive movement of the creek
forming a portion of the northwestern boundary line of the subject property, or
has been formed by accretion to any such portion.

 

27.       All matters disclosed by plat of ALTA/ACSM Land Title Survey for
Roberts Properties, Inc., Roberts Properties Residential, L.P., Bank of North
Georgia and Commonwealth Land Title Insurance Company by Rochester & Associates,
bearing the seal and certification of James C. Jones, Georgia Registered Land
Surveyor No. 2298, dated March 1, 2001, last revised June 18, 2001, and such
state of facts occurring after June 18, 2001 which would be disclosed by a
current, accurate survey and inspection of the real property herein described.

 

28.       Easement from Roberts Properties Residential, L.P. to Georgia Power
Company, dated November 20, 2002, filed May 16, 2003, recorded in Deed Book
34963, page 358, aforesaid records.

 

--------------------------------------------------------------------------------


 

29.       Easement rights contained in that certain Order and Judgment styled
Department of Transportation vs. 0.047 acres of land and Roberts Properties
Residential, L.P., a Georgia limited partnership, The Hellenic Tower, Inc.,
Northridge Atlanta, Inc., Northridge Park Owners Association, Inc., Bank of
North Georgia and SouthTrust Bank under Civil Action File No. 2005 CV 98320,
dated March 15, 2005, filed March 22, 2007, recorded in Deed Book 44685,
page 645, aforesaid records.

 

30.       Easements, encroachments, overlaps, boundary line disputes or any
other matters that would be disclosed by a current, accurate survey and
inspection of the property encumbered by the appurtenant easements (affects only
the appurtenant easements).

 

31.       Rights of tenants in possession of the property encumbered by the
appurtenant easements under unrecorded leases (affects only the appurtenant
easements).

 

32.       Rights of tenants in possession of individual office spaces, as
tenants only.

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Form of Bill of Sale

 

BILL OF SALE

 

THIS BILL OF SALE is executed as of the        day of                         ,
2013 by ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership
(“Seller”) and FULTON COUNTY BOARD OF EDUCATION, a political subdivision of the
State of Georgia  (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, contemporaneously herewith, Seller has transferred and conveyed to
Purchaser certain real property in Fulton County, Georgia and improvements
thereon, such real property being described on Exhibit “A” attached hereto and
made a part hereof (the “Property”); and

 

WHEREAS, in connection with the transfer of the Property by Seller to Purchaser,
Seller has also agreed to transfer to Purchaser certain personal property
located on the Property;

 

NOW, THEREFORE, for and in consideration of TEN AND NO/100 ($10.00) DOLLARS and
other good and valuable consideration, the receipt, adequacy, and sufficiency of
which are hereby acknowledged, Seller has GRANTED, QUITCLAIMED, CONVEYED, SOLD,
TRANSFERRED, SET-OVER, and DELIVERED, and by these presents does hereby GRANT,
QUITCLAIM, CONVEY, SELL, TRANSFER, SET-OVER, and DELIVER unto Purchaser, any and
all fixtures, equipment, machinery, building materials, furniture, appliances,
and other items of personal property owned by Seller and located on the Property
(the “Personal Property”) all and singular, the Personal Property unto Purchaser
forever, except for those certain fixtures, equipment, machinery, building
materials, furniture, appliances, and other items of personal property owned by
Seller, located on the Property, and listed on Exhibit “B” attached hereto and
made a part hereof (the “Excluded Property”).  The Personal Property is conveyed
on an “as is, where is” basis, without any representation or warranty
whatsoever.

 

This Bill of Sale and the provisions herein contained shall be binding upon and
inure to the benefit of Seller and Purchaser and their respective successors and
assigns.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE.]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO BILL OF SALE]

 

EXECUTED as of the day and year first written above.

 

 

 

SELLER:

 

 

 

 

 

ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership

 

 

 

 

By:

Roberts Realty Investors, Inc.

 

A Georgia corporation, its sole general partner

 

 

 

 

 

 

By:

 

 

Name: Charles S. Roberts, President

 

 

 

[corporate seal]

 

--------------------------------------------------------------------------------


 

Exhibit A

Legal Description of the Property

 

ALL THAT TRACT of land in Land Lots 25 and 26 of the 17th District, Fulton
County, Georgia, described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING, commence at a 1/2-inch rebar set at the
intersection of the north right-of-way line of Northridge Parkway (right-of-way
varies) with the east land lot line of said Land Lot 25; running thence along
the north right-of-way line of Northridge Parkway, the following courses and
distances: (1) North 80 degrees 24 minutes 01 second West 43.13 feet to a
1/2-inch rebar set, (2) South 09 degrees 35 minutes 59 seconds West 3.47 feet to
a 1/2-inch rebar set, and (3) North 80 degrees 24 minutes 01 second West 34.91
feet to a 1/2-inch rebar set and the TRUE POINT OF BEGINNING; from the TRUE
POINT OF BEGINNING as thus established, continuing thence along the north and
northwest right-of-way line of Northridge Parkway the following courses and
distances: (1) North 80 degrees 24 minutes 01 second West 68.17 feet to a
1/2-inch rebar set, (2) along the arc of a curve to the left (which arc is
subtended by a chord having a bearing and distance of South 84 degrees 14
minutes 25 seconds West 204.38 feet and a radius of 385.80 feet) 206.85 feet to
a 1/2-inch rebar set, (3) South 68 degrees 52 minutes 50 seconds West 113.51
feet to a 1/2-inch rebar set, (4) along the arc of a curve to the right (which
arc is subtended by a chord having a bearing and distance of South 85 degrees 03
minutes 07 seconds West 109.51 feet and a radius of 196.60 feet) 110.98 feet to
a 1/2-inch rebar set, and (5) North 78 degrees 46 minutes 37 seconds West 289.70
feet to a 1/2-inch rebar set; thence, leaving said right-of-way line, North 78
degrees 25 minutes 40 seconds East 292.16 feet to a 1/2-inch rebar found in the
centerline of a creek; thence along the centerline of said creek and following
the meanderings thereof, the following courses and distances: (1) North 37
degrees 01 minute 06 seconds East 29.15 feet to a point, (2) North 24 degrees 18
minutes 24 seconds East 30.25 feet to a point, (3) North 11 degrees 14 minutes
10 seconds East 22.92 feet to a point, (4) North 02 degrees 15 minutes 21
seconds East 24.07 feet to a point, (5) North 34 degrees 29 minutes 33 seconds
East 21.75 feet to a point, (6) North 02 degrees 20 minutes 05 seconds East
22.40 feet to a point, (7) North 31 degrees 30 minutes 51 seconds East 21.50
feet to a point, (8) North 24 degrees 17 minutes 47 seconds East 30.05 feet to a
point, (9) North 04 degrees 24 minutes 08 seconds East 14.52 feet to a point,
(10) North 06 degrees 17 minutes 43 seconds West 25.17 feet to a point, (11)
North 43 degrees 35 minutes 30 seconds East 19.80 feet to a point, and (12)
North 62 degrees 42 minutes 15 seconds East 19.20 feet to a 1/2-inch rebar found
in the centerline of said creek; thence, leaving said creek centerline, South 88
degrees 10 minutes 59 seconds East 464.48 feet to a 1/2-inch rebar found on the
land lot line common to said Land Lot 26 and Land Lot 386 of the 18th District,
Fulton County, Georgia; thence along the land lot line common to said Land Lots
26 and 386 and the land lot line common to said Land Lot 26 and Land Lot 385 of
the 18th District, Fulton County, Georgia, South 00 degrees 51 minutes 16
seconds West 129.97 feet to a 1/2—inch rebar set; thence leaving said common
land lot line, South 36 degrees 10 minutes 53 seconds West 92.75 feet to a
1/2-inch rebar set; thence South 21 degrees 22 minutes 22 seconds West 53.01
feet to a 1/2—inch rebar set; thence South 10 degrees 32 minutes 33 seconds West
33.22 feet to the TRUE POINT OF BEGINNING, said tract containing approximately
3.919 acres as shown on plat of ALTA/ACSM Land Title Survey for Roberts
Properties, Inc., Roberts Properties Residential, L.P., Bank of North Georgia
and Commonwealth Land Title Insurance Company, prepared by Rochester &
Associates, Inc., bearing the seal and

 

--------------------------------------------------------------------------------


 

certification of James C. Jones, Georgia Registered Land Surveyor No. 2298,
dated March 1, 2001, last revised June 18, 2001.

 

LESS AND EXCEPT, that portion of the above-described property conveyed by Order
and Judgment styled Department of Transportation vs. 0.047 acres of land and
Roberts Properties Residential, L.P., a Georgia limited partnership, The
Hellenic Tower, Inc., Northridge Atlanta, Inc., Northridge Park Owners
Association, Inc., Bank of North Georgia and SouthTrust Bank under Civil Action
File No. 2005 CV 98320, dated March 15, 2005, filed March 22, 2007, recorded in
Deed Book 44685, page 645, aforesaid records.

 

TOGETHER WITH, a non-exclusive right, title and interest in and to the easements
appurtenant to the above described Tract created pursuant to that certain:

 

(i)  Amended and Restated Declaration of Reciprocal Easements among MLH Income
Realty Partnership III, a New York limited partnership, Northridge 400
Associates, a Georgia general partnership, NationsBank of Georgia, N.A.,
formerly known as The Citizens and Southern National Bank, and Roberts
Properties Highland Park, L.P., a Georgia limited partnership, dated as of
August 12, 1994, filed August 19, 1994, recorded in Deed Book 18640, page 98,
Fulton County, Georgia records (the “Reciprocal Easements”); as amended by First
Amendment to Amended and Restated Declaration of Reciprocal Easements between
MLH Income Realty Partnership III, a New York limited partnership, Northridge
400 Associates, a Georgia general partnership, Roberts Properties Residential,
L.P., a Georgia limited partnership and Roberts Properties, Inc., a Georgia
corporation, dated December     , 1995, filed December 21, 1995, recorded in
Deed Book 20394, page 302, aforesaid records and  re-recorded in Deed Book
20586, page 132, filed February 5, 1996; as further amended by Second Amendment
to Amended and Restated Declaration of Reciprocal Easements between Roberts
Properties Residential, L.P., a Georgia limited partnership, and Gateway
Mosswood, Inc., a California corporation, dated August 6, 2003, filed August 7,
2003, recorded in Deed Book 35630, page 176, aforesaid records;

 

(ii)  Grant of Drainage Easement by and between Roberts Properties, Inc., a
Georgia corporation, and Northridge Atlanta, Inc., a Delaware corporation, dated
February 23, 2001, filed March 2, 2001, recorded in Deed Book 30028, page 362,
aforesaid records (the “Drainage Easement”); and

 

(iii)  Declaration of Easements by Roberts Properties Residential, L.P., a
Georgia limited partnership, dated June 28, 2001, filed June 29, 2001, recorded
in Deed Book 30621, page 508 aforesaid records.

 

--------------------------------------------------------------------------------


 

Exhibit B

List of Excluded Property

 

Seller’s furniture, fixtures, office equipment, computers and other personal
property located within Suites 300, 301, and 302 occupied by Seller and
affiliates of Seller.

 

--------------------------------------------------------------------------------


 

Exhibit G

 

Form of Assignment of Leases

 

ASSIGNMENT OF LEASES

 

This Assignment of Leases (this “Assignment”) is executed and delivered as of
the          day of                   , 2013 (the “Closing Date”) pursuant to
that certain Purchase and Sale Agreement (“Agreement”) dated                 ,
2013, by and between  ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited
partnership (“Seller”), and FULTON COUNTY BOARD OF EDUCATION, a political
subdivision of the State of Georgia   (“Buyer”), covering the real property
described in Exhibit A attached hereto (“Property”).

 

1.                                      Assignment of Leases .  For good and
valuable consideration, Seller hereby assigns, transfers, sets over and conveys
to Buyer, and Buyer hereby accepts the following:

 

(a)                                 Leases.  All of the Seller’s right, title
and interest in and to all tenant leases listed in Schedule 1 attached hereto
(“Leases”);

 

2.                                      Assumption.  Buyer hereby assumes the
obligations of Seller under the Leases arising on after the Closing Date. Seller
remains solely responsible for Seller’s obligations under the Lease prior to the
Closing Date.  Buyer agrees to hold and disburse the security deposits turned
over by Seller to Buyer on the Closing Date in accordance with the Leases and
applicable Georgia law.

 

3.                                      Agreement Applies.  Except as may
otherwise be provided in the Agreement, the  Leases are being assigned and
transferred to Buyer on an “as is,” and “where is” basis.

 

4.                                      Counterparts.  This Assignment may be
executed in two (2) or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument, with the same effect as if all parties had signed the same signature
page.

 

5.                                      Miscellaneous.  This Assignment shall be
binding upon and shall inure to the benefit of the parties hereto, their heirs,
executors, administrators, successor-in-interest and assigns.  If any term or
provision of this Assignment shall be held invalid or unenforceable, the
remainder of this Assignment shall not be affected.  This Assignment shall be
construed in accordance with and governed by the laws of the State of Georgia. 
Nothing in this Assignment shall impair, limit or lessen any of the rights of
the parties with respect to the provisions of the Agreement which were intended
to survive the Closing Date.  Nothing in this Assignment, express or implied, is
intended to confer upon any person or entity, other than the parties hereto and
their respective successors and assigns, any rights or remedies.

 

IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
as of the date written above.

 

--------------------------------------------------------------------------------


 

SELLER:

 

ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership

 

By:

Roberts Realty Investors, Inc.

 

 

A Georgia corporation, its sole general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Charles S. Roberts, President

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

FULTON COUNTY BOARD OF EDUCATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Linda Schultz, Board President

 

 

 

 

 

 

 

 

By:

 

 

 

 

Robert M. Avossa, Ed.D., Superintendent

 

 

 

 

Leases and Rent Roll

 

1)             [Greyling Insurance Brokerage & Risk Consulting, Inc.]

2)             [New South Publishing, Inc.]

3)             [Roberts Properties, Inc.]

4)             [Roberts Properties Construction, Inc.]

 

[Attach updated rent roll

 

--------------------------------------------------------------------------------


 

Exhibit H

 

Form of Assignment of Intangible Property

 

ASSIGNMENT OF INTANGIBLE PROPERTY

 

THIS ASSIGNMENT OF INTANGIBLE PROPERTY (this “Assignment”) is made as of the
       day of October, 2013 (the “Effective Date”), by ROBERTS PROPERTIES
RESIDENTIAL, L.P., a Georgia limited partnership (“Assignor”), and given unto
the FULTON COUNTY BOARD OF EDUCATION, a political subdivision of the State of
Georgia  (“Assignee”).

 

W I T N E S S E T H :

 

WHEREAS, Assignor, as seller, and Assignee, as buyer, have entered into that
certain Purchase and Sale Agreement dated                  , 2013 (the “Purchase
Agreement”), wherein Assignor agreed to sell and Assignee agreed to buy that
certain tract or parcel of land described in Exhibit A attached hereto, together
with together with all improvements, structures, fixtures and parking areas
located thereon (collectively, the “Real Property”); and

 

WHEREAS, in connection with and pursuant to the Purchase Agreement, Assignor
desires to assign its right, title and interest in and to certain rights,
interests and property inuring to the benefit of Assignor and relating to the
Real Property.

 

NOW, THEREFORE, in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00)
in hand paid, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor hereby assigns,
transfers, sets over, and conveys to Assignee, to the extent the same are
assignable, all of Assignor’s right, title, and interest, if any, in and to all
intangible rights and property used or useful in connection with the Real
Property, including, without limitation, all development rights, zoning
approvals, contract rights, licenses, plans, drawings, permits and warranties.

 

This Assignment shall be binding upon Assignor and shall inure to the benefit of
Assignee and their respective successors and assigns.  This Assignment shall be
governed by and construed under the laws of the State of Georgia.  Assignee
shall be authorized to accept, and may rely upon, an electronic transmission of
this Assignment (e.g., by facsimile or email) executed by Assignor and such
document shall be binding upon Assignor.

 

[Signature on following page]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor has executed this Assignment of Intangible Property
under seal as of the Effective Date.

 

 

 

ASSIGNOR:

 

 

 

ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership

 

 

 

 

By:

Roberts Realty Investors, Inc.

 

A Georgia corporation, its sole general partner

 

 

 

 

 

 

By:

 

 

Name: Charles S. Roberts, President

 

 

 

[corporate seal]

 

2

--------------------------------------------------------------------------------


 

Exhibit A

Property/Legal Description

 

ALL THAT TRACT of land in Land Lots 25 and 26 of the 17th District, Fulton
County, Georgia, described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING, commence at a 1/2-inch rebar set at the
intersection of the north right-of-way line of Northridge Parkway (right-of-way
varies) with the east land lot line of said Land Lot 25; running thence along
the north right-of-way line of Northridge Parkway, the following courses and
distances: (1) North 80 degrees 24 minutes 01 second West 43.13 feet to a
1/2-inch rebar set, (2) South 09 degrees 35 minutes 59 seconds West 3.47 feet to
a 1/2-inch rebar set, and (3) North 80 degrees 24 minutes 01 second West 34.91
feet to a 1/2-inch rebar set and the TRUE POINT OF BEGINNING; from the TRUE
POINT OF BEGINNING as thus established, continuing thence along the north and
northwest right-of-way line of Northridge Parkway the following courses and
distances: (1) North 80 degrees 24 minutes 01 second West 68.17 feet to a
1/2-inch rebar set, (2) along the arc of a curve to the left (which arc is
subtended by a chord having a bearing and distance of South 84 degrees 14
minutes 25 seconds West 204.38 feet and a radius of 385.80 feet) 206.85 feet to
a 1/2-inch rebar set, (3) South 68 degrees 52 minutes 50 seconds West 113.51
feet to a 1/2-inch rebar set, (4) along the arc of a curve to the right (which
arc is subtended by a chord having a bearing and distance of South 85 degrees 03
minutes 07 seconds West 109.51 feet and a radius of 196.60 feet) 110.98 feet to
a 1/2-inch rebar set, and (5) North 78 degrees 46 minutes 37 seconds West 289.70
feet to a 1/2-inch rebar set; thence, leaving said right-of-way line, North 78
degrees 25 minutes 40 seconds East 292.16 feet to a 1/2-inch rebar found in the
centerline of a creek; thence along the centerline of said creek and following
the meanderings thereof, the following courses and distances: (1) North 37
degrees 01 minute 06 seconds East 29.15 feet to a point, (2) North 24 degrees 18
minutes 24 seconds East 30.25 feet to a point, (3) North 11 degrees 14 minutes
10 seconds East 22.92 feet to a point, (4) North 02 degrees 15 minutes 21
seconds East 24.07 feet to a point, (5) North 34 degrees 29 minutes 33 seconds
East 21.75 feet to a point, (6) North 02 degrees 20 minutes 05 seconds East
22.40 feet to a point, (7) North 31 degrees 30 minutes 51 seconds East 21.50
feet to a point, (8) North 24 degrees 17 minutes 47 seconds East 30.05 feet to a
point, (9) North 04 degrees 24 minutes 08 seconds East 14.52 feet to a point,
(10) North 06 degrees 17 minutes 43 seconds West 25.17 feet to a point, (11)
North 43 degrees 35 minutes 30 seconds East 19.80 feet to a point, and (12)
North 62 degrees 42 minutes 15 seconds East 19.20 feet to a 1/2-inch rebar found
in the centerline of said creek; thence, leaving said creek centerline, South 88
degrees 10 minutes 59 seconds East 464.48 feet to a 1/2-inch rebar found on the
land lot line common to said Land Lot 26 and Land Lot 386 of the 18th District,
Fulton County, Georgia; thence along the land lot line common to said Land Lots
26 and 386 and the land lot line common to said Land Lot 26 and Land Lot 385 of
the 18th District, Fulton County, Georgia, South 00 degrees 51 minutes 16
seconds West 129.97 feet to a 1/2—inch rebar set; thence leaving said common
land lot line, South 36 degrees 10 minutes 53 seconds West 92.75 feet to a
1/2-inch rebar set; thence South 21 degrees 22 minutes 22 seconds West 53.01
feet to a 1/2—inch rebar set; thence South 10 degrees 32

 

3

--------------------------------------------------------------------------------


 

minutes 33 seconds West 33.22 feet to the TRUE POINT OF BEGINNING, said tract
containing approximately 3.919 acres as shown on plat of ALTA/ACSM Land Title
Survey for Roberts Properties, Inc., Roberts Properties Residential, L.P., Bank
of North Georgia and Commonwealth Land Title Insurance Company, prepared by
Rochester & Associates, Inc., bearing the seal and certification of James C.
Jones, Georgia Registered Land Surveyor No. 2298, dated March 1, 2001, last
revised June 18, 2001.

 

LESS AND EXCEPT, that portion of the above-described property conveyed by Order
and Judgment styled Department of Transportation vs. 0.047 acres of land and
Roberts Properties Residential, L.P., a Georgia limited partnership, The
Hellenic Tower, Inc., Northridge Atlanta, Inc., Northridge Park Owners
Association, Inc., Bank of North Georgia and SouthTrust Bank under Civil Action
File No. 2005 CV 98320, dated March 15, 2005, filed March 22, 2007, recorded in
Deed Book 44685, page 645, aforesaid records.

 

TOGETHER WITH, a non-exclusive right, title and interest in and to the easements
appurtenant to the above described Tract created pursuant to that certain:

 

(i)  Amended and Restated Declaration of Reciprocal Easements among MLH Income
Realty Partnership III, a New York limited partnership, Northridge 400
Associates, a Georgia general partnership, NationsBank of Georgia, N.A.,
formerly known as The Citizens and Southern National Bank, and Roberts
Properties Highland Park, L.P., a Georgia limited partnership, dated as of
August 12, 1994, filed August 19, 1994, recorded in Deed Book 18640, page 98,
Fulton County, Georgia records (the “Reciprocal Easements”); as amended by First
Amendment to Amended and Restated Declaration of Reciprocal Easements between
MLH Income Realty Partnership III, a New York limited partnership, Northridge
400 Associates, a Georgia general partnership, Roberts Properties Residential,
L.P., a Georgia limited partnership and Roberts Properties, Inc., a Georgia
corporation, dated December     , 1995, filed December 21, 1995, recorded in
Deed Book 20394, page 302, aforesaid records and re-recorded in Deed Book 20586,
page 132, filed February 5, 1996; as further amended by Second Amendment to
Amended and Restated Declaration of Reciprocal Easements between Roberts
Properties Residential, L.P., a Georgia limited partnership, and Gateway
Mosswood, Inc., a California corporation, dated August 6, 2003, filed August 7,
2003, recorded in Deed Book 35630, page 176, aforesaid records;

 

(ii)  Grant of Drainage Easement by and between Roberts Properties, Inc., a
Georgia corporation, and Northridge Atlanta, Inc., a Delaware corporation, dated
February 23, 2001, filed March 2, 2001, recorded in Deed Book 30028, page 362,
aforesaid records (the “Drainage Easement”); and

 

(iii)  Declaration of Easements by Roberts Properties Residential, L.P., a
Georgia limited partnership, dated June 28, 2001, filed June 29, 2001, recorded
in Deed Book 30621, page 508 aforesaid records.

 

4

--------------------------------------------------------------------------------


 

Exhibit I

 

Form of Title Affidavit

 

SELLER’S AFFIDAVIT

 

STATE OF GEORGIA

 

COUNTY OF COBB

 

Personally appeared before me the undersigned officer, Charles S. Roberts
(“Deponent”), who, being duly sworn according to law, deposes and says on oath
as follows, to the best of Deponent’s actual knowledge without inquiry:

 

1.         That Deponent is the President of Roberts Realty Investors, Inc., a
Georgia corporation (the “Corporation”), which is the sole general partner of
ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership (the
“Owner”), and as such, has personal knowledge of the facts sworn to in this
Affidavit.

 

2.         That the Owner is the owner of certain real estate (the “Property”),
a description of which is attached hereto as Exhibit A and made a part hereof.

 

3.         That the Owner is in open, exclusive, notorious, continuous, adverse
and peaceable possession of the Property and that the title thereto has never
been disputed, questioned or rejected or title insurance thereon refused, and
Deponent knows of no one claiming any adverse interest in the Property
whatsoever.

 

4.         That the Owner is in full force and effect and no proceeding is
pending for its dissolution or annulment.  That the Articles of Incorporation of
the Corporation are in full force and effect and no proceeding is pending for
its dissolution or annulment.  All licenses and franchise taxes due and payable
by either the Owner or the Corporation have been paid in full.

 

5.         That the lines and corners of the Property are clearly marked and
there are no disputes concerning the location of the lines and corners.

 

6.         That no improvements or repairs have been made to the Property by or
at the instance of the Owner or the Corporation during the one-hundred (100)
days immediately preceding the date hereof and there are no outstanding bills
incurred by or at the instance of the Owner or the Corporation for labor and
materials used in making improvements or repairs on the Property or for services
of architects, surveyors or engineers; or if any such work, improvements or
repairs have been made by or at the instance of the Owner or the Corporation
within the last one-hundred (100) days, the work, improvements and repairs are
complete and there are no unpaid bills of any nature incurred by or at the
instance of the Owner or the Corporation either for services of any architect,

 

1

--------------------------------------------------------------------------------


 

engineer or surveyor or for labor or materials for any recent improvements that
may have been placed upon the Property in either the construction or repair of
any improvements thereon, except for bills which will be paid in the ordinary
course of business.

 

7.         That there are no pending suits, judgments, bankruptcies, executions,
liens for past due taxes, assessments, encumbrances or leases that could in any
way affect the title to the Property, or constitute a lien thereon, except as
set forth on Exhibit B attached hereto and made a part hereof, and the Owner is
not surety on the bond of any county official or any other bond that through
default of the principal therein a lien could be created superior to any
conveyance executed by the Owner.

 

8.         That there are no liens for past due taxes of any nature or any
unpaid assessments for paving, sidewalks, curbing, sewer or any other street
improvements of any kind against the Property or the Owner.

 

9.         That except for CBRE, Inc., no real estate broker’s services have
been engaged by Owner or the Corporation in connection with the management,
sale, purchase, lease, option or other conveyance of any interest in the
Property, and that no notice of lien for any such services has been received.

 

This affidavit is made to induce Fulton County Board of Education to purchase
the Property, the attorney certifying title to so certify and Metropolitan Title
Agency, Inc. and Commonwealth Land Title Insurance Company to issue an owner’s
title insurance policy with respect to the Property, provided that Deponent
shall have no personal liability under this Affidavit except in the case of
intentional lying.

 

 

 

 

 

(SEAL)

 

Charles S. Roberts

 

 

 

Sworn to and subscribed before me this        day of October, 2013.

 

 

 

 

 

Notary Public

 

 

 

 

 

(NOTARY SEAL)

 

 

2

--------------------------------------------------------------------------------


 

Exhibit A

Property/Legal Description

 

ALL THAT TRACT of land in Land Lots 25 and 26 of the 17th District, Fulton
County, Georgia, described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING, commence at a 1/2-inch rebar set at the
intersection of the north right-of-way line of Northridge Parkway (right-of-way
varies) with the east land lot line of said Land Lot 25; running thence along
the north right-of-way line of Northridge Parkway, the following courses and
distances: (1) North 80 degrees 24 minutes 01 second West 43.13 feet to a
1/2-inch rebar set, (2) South 09 degrees 35 minutes 59 seconds West 3.47 feet to
a 1/2-inch rebar set, and (3) North 80 degrees 24 minutes 01 second West 34.91
feet to a 1/2-inch rebar set and the TRUE POINT OF BEGINNING; from the TRUE
POINT OF BEGINNING as thus established, continuing thence along the north and
northwest right-of-way line of Northridge Parkway the following courses and
distances: (1) North 80 degrees 24 minutes 01 second West 68.17 feet to a
1/2-inch rebar set, (2) along the arc of a curve to the left (which arc is
subtended by a chord having a bearing and distance of South 84 degrees 14
minutes 25 seconds West 204.38 feet and a radius of 385.80 feet) 206.85 feet to
a 1/2-inch rebar set, (3) South 68 degrees 52 minutes 50 seconds West 113.51
feet to a 1/2-inch rebar set, (4) along the arc of a curve to the right (which
arc is subtended by a chord having a bearing and distance of South 85 degrees 03
minutes 07 seconds West 109.51 feet and a radius of 196.60 feet) 110.98 feet to
a 1/2-inch rebar set, and (5) North 78 degrees 46 minutes 37 seconds West 289.70
feet to a 1/2-inch rebar set; thence, leaving said right-of-way line, North 78
degrees 25 minutes 40 seconds East 292.16 feet to a 1/2-inch rebar found in the
centerline of a creek; thence along the centerline of said creek and following
the meanderings thereof, the following courses and distances: (1) North 37
degrees 01 minute 06 seconds East 29.15 feet to a point, (2) North 24 degrees 18
minutes 24 seconds East 30.25 feet to a point, (3) North 11 degrees 14 minutes
10 seconds East 22.92 feet to a point, (4) North 02 degrees 15 minutes 21
seconds East 24.07 feet to a point, (5) North 34 degrees 29 minutes 33 seconds
East 21.75 feet to a point, (6) North 02 degrees 20 minutes 05 seconds East
22.40 feet to a point, (7) North 31 degrees 30 minutes 51 seconds East 21.50
feet to a point, (8) North 24 degrees 17 minutes 47 seconds East 30.05 feet to a
point, (9) North 04 degrees 24 minutes 08 seconds East 14.52 feet to a point,
(10) North 06 degrees 17 minutes 43 seconds West 25.17 feet to a point, (11)
North 43 degrees 35 minutes 30 seconds East 19.80 feet to a point, and (12)
North 62 degrees 42 minutes 15 seconds East 19.20 feet to a 1/2-inch rebar found
in the centerline of said creek; thence, leaving said creek centerline, South 88
degrees 10 minutes 59 seconds East 464.48 feet to a 1/2-inch rebar found on the
land lot line common to said Land Lot 26 and Land Lot 386 of the 18th District,
Fulton County, Georgia; thence along the land lot line common to said Land Lots
26 and 386 and the land lot line common to said Land Lot 26 and Land Lot 385 of
the 18th District, Fulton County, Georgia, South 00 degrees 51 minutes 16
seconds West 129.97 feet to a 1/2—inch rebar set; thence leaving said common
land lot line, South 36 degrees 10 minutes 53 seconds West 92.75 feet to a
1/2-inch rebar set; thence South 21 degrees 22 minutes 22 seconds West 53.01
feet to a 1/2—inch rebar set; thence South 10 degrees 32

 

3

--------------------------------------------------------------------------------


 

minutes 33 seconds West 33.22 feet to the TRUE POINT OF BEGINNING, said tract
containing approximately 3.919 acres as shown on plat of ALTA/ACSM Land Title
Survey for Roberts Properties, Inc., Roberts Properties Residential, L.P., Bank
of North Georgia and Commonwealth Land Title Insurance Company, prepared by
Rochester & Associates, Inc., bearing the seal and certification of James C.
Jones, Georgia Registered Land Surveyor No. 2298, dated March 1, 2001, last
revised June 18, 2001.

 

LESS AND EXCEPT, that portion of the above-described property conveyed by Order
and Judgment styled Department of Transportation vs. 0.047 acres of land and
Roberts Properties Residential, L.P., a Georgia limited partnership, The
Hellenic Tower, Inc., Northridge Atlanta, Inc., Northridge Park Owners
Association, Inc., Bank of North Georgia and SouthTrust Bank under Civil Action
File No. 2005 CV 98320, dated March 15, 2005, filed March 22, 2007, recorded in
Deed Book 44685, page 645, aforesaid records.

 

TOGETHER WITH, a non-exclusive right, title and interest in and to the easements
appurtenant to the above described Tract created pursuant to that certain:

 

(i)  Amended and Restated Declaration of Reciprocal Easements among MLH Income
Realty Partnership III, a New York limited partnership, Northridge 400
Associates, a Georgia general partnership, NationsBank of Georgia, N.A.,
formerly known as The Citizens and Southern National Bank, and Roberts
Properties Highland Park, L.P., a Georgia limited partnership, dated as of
August 12, 1994, filed August 19, 1994, recorded in Deed Book 18640, page 98,
Fulton County, Georgia records (the “Reciprocal Easements”); as amended by First
Amendment to Amended and Restated Declaration of Reciprocal Easements between
MLH Income Realty Partnership III, a New York limited partnership, Northridge
400 Associates, a Georgia general partnership, Roberts Properties Residential,
L.P., a Georgia limited partnership and Roberts Properties, Inc., a Georgia
corporation, dated December     , 1995, filed December 21, 1995, recorded in
Deed Book 20394, page 302, aforesaid records and  re-recorded in Deed Book
20586, page 132, filed February 5, 1996; as further amended by Second Amendment
to Amended and Restated Declaration of Reciprocal Easements between Roberts
Properties Residential, L.P., a Georgia limited partnership, and Gateway
Mosswood, Inc., a California corporation, dated August 6, 2003, filed August 7,
2003, recorded in Deed Book 35630, page 176, aforesaid records;

 

(ii)  Grant of Drainage Easement by and between Roberts Properties, Inc., a
Georgia corporation, and Northridge Atlanta, Inc., a Delaware corporation, dated
February 23, 2001, filed March 2, 2001, recorded in Deed Book 30028, page 362,
aforesaid records (the “Drainage Easement”); and

 

(iii)  Declaration of Easements by Roberts Properties Residential, L.P., a
Georgia limited partnership, dated June 28, 2001, filed June 29, 2001, recorded
in Deed Book 30621, page 508 aforesaid records.

 

4

--------------------------------------------------------------------------------


 

Permitted Exceptions

 

1.              Taxes and assessments for the year 2014 and subsequent years not
yet due and payable.

 

2.              Tree Trim Easement from Roberts Properties Residential, L.P. to
Georgia Power Company dated September 20, 2006, filed October 30, 2006, and
recorded in Deed Book 43774, page 647, Fulton County, Georgia records.

 

3.              Sanitary Sewer Utility System Easement from Roberts Properties
Residential, L.P. to the City of Atlanta dated April 8, 2009, filed April 19,
2009, and recorded in Deed Book 47845, page 82, Fulton County, Georgia records.

 

4.              General Permit from John Sullivan to Southern Bell Telephone and
Telegraph Company, dated March 10, 1953, filed for record February 20, 1954, and
recorded in Deed Book 2073, page 256, Fulton County, Georgia records, as
affected by Easement — Including Generators and Fuel Supply Systems from Roberts
Properties Residential, L.P. to Bellsouth Telecommunications, Inc. dated
September 17, 2001, filed October 15, 2001, and recorded in Deed Book 31144,
page 7, Fulton County, Georgia records.

 

5.              Easements contained in Dedication or Option from Mrs. Dozier
Watkins and Mr. Dozier Watkins to Fulton County, dated July 14, 1964, filed for
record September 28, 1964, and recorded in Deed Book 4306, page 173, aforesaid
records.

 

6.              Sewer Easement from Northridge Associates, Ltd. to Fulton
County, Georgia, undated, filed for record October 25, 1984, and recorded in
Deed Book 9224, page 50, aforesaid records.

 

7.              Right of Way Easement from Northridge Associates, Ltd., a
partnership, .to Southern Bell Telephone and Telegraph Company, dated January 9,
1986, filed for record January 13, 1986, and recorded in Deed Book 9917,
page 396, aforesaid records.

 

8.              Amended and Restated Declaration of Reciprocal Easements among
MLH Income Realty Partnership III, a New York limited partnership, Northridge
400 Associates, a Georgia general partnership, NationsBank of Georgia, N.A.,
formerly known as The Citizens and Southern National Bank, and Roberts
Properties Highland Park, L.P., a Georgia limited partnership, dated as of
August 12, 1994, filed for record August 19, 1994, and recorded in Deed Book
18640, page 98, aforesaid records, as affected First Amendment by MLH Income
Realty Partnership III, Northridge 400 Associates, Roberts Properties
Residential, L.P. and Roberts Properties, Inc. dated December     , 1995, filed
December 21, 1995, and recorded in Deed Book 20394, page 302, Fulton County,
Georgia records, and re-recorded February 5, 1996, in Deed Book 20586, page 302,
aforesaid records and  re-recorded in Deed Book 20586, page 132, filed
February 5, 1996, Fulton County, Georgia records as further affected by Second
Amendment to Amended and Restated Declaration of

 

5

--------------------------------------------------------------------------------


 

Reciprocal Easements between Roberts Properties Residential, L.P. and Gateway
Mosswood, Inc. dated August 6, 2003, filed August 7, 2003, and recorded in Deed
Book 35630, page 176, Fulton County, Georgia records, affecting the following:

 

9.              Easement contained in Right of Way Deed from Roberts
Properties, Inc. to Fulton County, dated June 21, 1999, filed October 7, 1999,
recorded in Deed Book 27741, page 132, aforesaid records.

 

10.       Unrecorded Easement from Northridge Associates, Ltd. to Georgia Power
Company, dated November 9, 1981.

 

11.       Obligations contained in Grant of Drainage Easement between Roberts
Properties, Inc., a Georgia corporation, and Northridge Atlanta, Inc., a
Delaware corporation; dated February 23, 2001, filed March 2, 2001, recorded in
Deed Book 30028, page 362, aforesaid records.

 

12.       Declaration of Easements by Roberts Properties Residential, L.P., a
Georgia limited  partnership, dated June 28, 2001, filed June 29, 2001, recorded
in Deed Book 30621, page 508, aforesaid records.

 

13.       Easement from G. B. Powell, agent for Ebb Rutledge, to Georgia Power
.Company, dated November 3, 1937, filed for record November 22, 1937, and
recorded in Deed Book 1647, page 516, aforesaid records. (affects only the
Reciprocal Easements).

 

14.       Easement from J. C. Brumbelow to Georgia Power Company, dated
November 3, 1937, filed for record November 22, 1937, and recorded in Deed Book
1689, page 83A, aforesaid records. (affects only the Reciprocal Easements).

 

15.       Easement from Mrs. Mary Bullard to Georgia Power Company, dated
November 3, 1937, filed for record November 22, 1937, and recorded in Deed Book
1689, page 83B, aforesaid records. (affects only the Reciprocal Easements).

 

16.       Right-of-Way Easement from E.D. Spruill to Georgia Power Company,
dated November 15, 1957, filed December 10, 1957, recorded in Deed Book 3283
page 656, aforesaid records. (only affects the Reciprocal Easements).

 

17.       Permit for Anchors, Guy Poles and Wires from William B. Orkin and
Sanford Orkin to Georgia Power Company, dated January 14, 1972, filed for record
March 16, 1972, and recorded in Deed Book 5550, page 106, aforesaid records.
(affects only the Reciprocal Easements).

 

18.       Sewer Easement from Northridge Associates, Ltd. to Fulton County,
Georgia, dated September 1, 1981, filed October 19, 1981, recorded in Deed Book
7980, page 310,

 

a.              aforesaid records. (affects only the Reciprocal Easements).

 

19.       Easement Agreement between General Electric Real. Estate
Equities, Inc. and First Capital Institutional Real Estate, Ltd., a Florida
limited partnership, dated September 28, 1983, filed September 29, 1983,
recorded in Deed Book 8659, page 152, aforesaid records. (affects only the
Reciprocal Easements).

 

6

--------------------------------------------------------------------------------


 

20.       Easement Agreement from Northridge Associates, Ltd., a Georgia limited
partnership, to Northridge 400 Associates, a Georgia general partnership, and
MLH Income Realty Partnership ill, a New York limited partnership, dated
August 29, 1985, filed September, 1985, recorded in Deed Book 9694, page 172,
aforesaid records. (affects only the Reciprocal Easements).

 

21.       Lease between The Oxford Group, Inc., as Lessor, and The Kroger Co.,
as Lessee, dated July 15, 1981, filed July 28, 1981, recorded in Deed Book 7911,
page 156, aforesaid records; as amended by that certain Amended Lease between
The Oxford Group, Inc., as Lessor, and The Kroger Co., as Lessee, undated, filed
February 4, 1983, recorded in Deed Book 8368, page 436, aforesaid records; as
further amended by that certain Second Amended Lease between First Capital
Institutional Real Estate, Ltd,-J, as Lessor, and The Kroger Co., as Lessee,
dated as of January 3, 1984, filed January 18, 1984, recorded in Deed Book 8812,
page 497, aforesaid records; as further amended by that certain Lease
Modification Agreement #2 between First Capital Institutional Real
Estate, Ltd.-I, as Lessor, and The Kroger Co., as Lessee, dated November 21,
1983 and January 3, 1984, filed March 2, 1984, recorded in Deed Book 8869,
page 327, aforesaid records (only affects the Drainage Easement).

 

22.       Declaration of Restrictions and Cross Easement Agreement between
Northridge Associates and First Capital Institutional Real Estate, Ltd., dated
as of September 29, 1983, filed September 29, 1983, recorded in Deed Book 8659,
page 143, aforesaid records (only affects the Drainage Easement).

 

23.       Slope Easement Agreement by First Capital Institutional Real
Estate, Ltd.-l in favor of Pointe North Limited, dated as of November 14, 1984,
filed December 5, 1984, recorded in Deed Book 9282, page 224, aforesaid records
(only affects the Drainage Easement).

 

24.       Easement from Northridge Atlanta, Inc. to Georgia Power Company, dated
December 30, 1996, filed May 14, 1997, recorded in Deed Book 22596, page 167,
aforesaid records (only affects tile Drainage Easement).

 

25.       Rights of upper and lower riparian owners in and to the waters of
rivers, creeks or branches, crossing or adjoining the property encumbered by the
easements insured hereunder, and the natural flow thereof, free from diminution
or pollution.

 

26.       Any adverse claim based upon the assertion that (a) some portion of
the subject property has been created by artificial means, or has accreted to
such portion so created; or (b) some portion of the subject property has been
brought within the boundaries thereof by an avulsive movement of the creek
forming a portion of the northwestern boundary line of the subject property, or
has been formed by accretion to any such portion.

 

27.       All matters disclosed by plat of ALTA/ACSM Land Title Survey for
Roberts Properties, Inc., Roberts Properties Residential, L.P., Bank of North
Georgia and Commonwealth Land Title Insurance Company by Rochester & Associates,
bearing the seal and certification of James C. Jones, Georgia Registered Land
Surveyor

 

7

--------------------------------------------------------------------------------


 

No. 2298, dated March 1, 2001, last revised June 18, 2001, and such state of
facts occurring after June 18, 2001 which would be disclosed by a current,
accurate survey and inspection of the real property herein described.

 

28.       Easement from Roberts Properties Residential, L.P. to Georgia Power
Company, dated November 20, 2002, filed May 16, 2003, recorded in Deed Book
34963, page 358, aforesaid records.

 

29.       Easement rights contained in that certain Order and Judgment styled
Department of Transportation vs. 0.047 acres of land and Roberts Properties
Residential, L.P., a Georgia limited partnership, The Hellenic Tower, Inc.,
Northridge Atlanta, Inc., Northridge Park Owners Association, Inc., Bank of
North Georgia and SouthTrust Bank under Civil Action File No. 2005 CV 98320,
dated March 15, 2005, filed March 22, 2007, recorded in Deed Book 44685,
page 645, aforesaid records.

 

30.       Easements, encroachments, overlaps, boundary line disputes or any
other matters that would be disclosed by a current, accurate survey and
inspection of the property encumbered by the appurtenant easements (affects only
the appurtenant easements).

 

31.       Rights of tenants in possession of the property encumbered by the
appurtenant easements under unrecorded leases (affects only the appurtenant
easements).

 

32.       Rights of tenants in possession of individual office spaces, as
tenants only.

 

8

--------------------------------------------------------------------------------

 


 

Exhibit J

 

Form of Non-Foreign Affidavit

 

NON-FOREIGN AFFIDAVIT

 

1.                                      Section 1445 of the Internal Revenue
Code provides that a purchaser of a U.S. real property interest must withhold
tax if the seller is a foreign person.  To inform Fulton County Board of
Education that the withholding of tax is not required upon the disposition of
Property located in Land Lots 25 and 26 of the 17th District, Fulton County,
Georgia by Roberts Properties Residential, L.P., a Georgia limited partnership
(the “Company”), the undersigned hereby certifies the following on behalf of the
Company:

 

(a)                                 The Company is not a foreign corporation,
foreign partnership, foreign trust, or foreign estate (as those terms are
defined in the Internal Revenue Code and Income Tax Regulations);

 

(b)                                 The Company is not a disregarded entity as
defined in Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations;

 

(c)                                  The Company’s U.S. Taxpayer Identification
Number is                             ;

 

(d)                                 The Company’s office address
is:                                    

 

2.                                      The Company understands that this
certification may be disclosed to the Internal Revenue Service by the Purchaser
and that any false statement contained herein could be punished by fine,
imprisonment, or both.

 

3.                                      Under penalties of perjury, I declare
that I have examined this certification and to the best of my knowledge and
belief it is true, correct and complete, and I further declare that I have
authority to sign this document on behalf of the Company.

 

GIVEN under my hand and seal this                  day of
                          , 2013.

 

1

--------------------------------------------------------------------------------


 

Sworn to and subscribed before me this                  day of
                        , 20    .

 

 

 

 

 

 

 

 

 

Notary Public

 

Name:

 

 

 

 

My Commission Expires:

 

 

 

 

 

[NOTARY SEAL]

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit K

 

Form of Georgia Withholding Affidavit

 

AFFIDAVIT OF SELLER’S RESIDENCE

 

1.                                      O.C.G.A. § 48-7-128 requires in the case
of any sale or transfer of real property and related tangible personal property
located in Georgia by a non-resident of Georgia, that the purchaser/transferee
is required to withhold tax to be remitted to the Tax Commissioner.  A seller is
not subject to withholding from the proceeds of sale if either the seller
resides in Georgia or is deemed to be a Georgia resident by virtue of the fact
that such seller has filed Georgia tax returns in the preceding two years, does
business or owns property in Georgia, intends to file a Georgia tax return for
the current year, and, if a corporation, limited partnership, or limited
liability company, is registered to do business in the State of Georgia.  To
inform Purchaser that no withholding is required, Affiant hereby certifies as
follows (mark the correct paragraph):

 

(a)              Seller is exempt from withholding on the sale of the Property
because Seller is a resident of Georgia.

 

(b)              Seller is not a resident of Georgia, but is deemed a resident
for purposes of withholding by virtue of the following (all of the below must be
met):

 

Seller is a nonresident who has filed Georgia tax returns for the preceding two
years; and

 

Seller is an established business in Georgia and will continue substantially the
same business in Georgia after the sale OR Seller has real property remaining in
the state at the time of closing of equal or greater value than the withholding
tax liability as measured by the 100% property tax assessment of such remaining
property; and

 

Seller will report the sale on a Georgia income tax return for the current year
and file by its due date; and

 

Seller is registered to do business in Georgia.

 

2.                                      Seller’s U.S. Taxpayer Identification
Number is                                             .

 

3.                                      Seller’s address is:
                                                                                            .

 

1

--------------------------------------------------------------------------------


 

[SIGNATURES APPEAR THE FOLLOWING PAGE.]

 

2

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AFFIDAVIT OF SELLER’S RESIDENCE]

 

GIVEN under my hand and seal this                  day of
                          , 20    .

 

 

Sworn to and subscribed before me this                  day of
                        , 20    .

 

 

 

 

 

 

 

 

 

Notary Public

 

Name:

 

 

 

 

My Commission Expires:

 

 

 

 

 

[NOTARY SEAL]

 

 

 

 

Legal Description of the Property

 

3

--------------------------------------------------------------------------------


 

Exhibit L

 

Declaration of Easements

 

[See Attached]

 

1

--------------------------------------------------------------------------------


 

 

Deed Book 30621 Pg 508

Filed and Recorded Jun-29-2001 02:29pm

2001–0163756

Real Estate Transfer Tax $0.00

Juanita Hicks

Clerk of Superior Court

Fulton County, Georgia

 

After recording please return to:

Ms. Kate Moore

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Pkwy., Suite 600

Atlanta, Georgia 30339

 

DECLARATION OF EASEMENTS

 

THIS DECLARATION OF EASEMENTS (the “Agreement”) is made and entered into this
28th day of June, 2001, by ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia
limited partnership (“Roberts”).

 

W I T N E S S E T H:

 

THAT, WHEREAS, Roberts is the owner of certain real property described on
Exhibit A attached hereto and made a part hereof (the “Office Parcel”); and

 

WHEREAS, Roberts is also the owner of certain real property described on
Exhibit B attached hereto and made a part hereof (the “Apartment Parcel”); and

 

WHEREAS, Roberts is also the owner of certain real property described on
Exhibit C attached hereto and made a part hereof (the “Detention Parcel”) (the
Office Parcel, the Apartment Parcel and the Detention Parcel are hereinafter
sometimes individually referred to as a “Parcel” or collectively as the
“Parcels”); and

 

WHEREAS, in connection with the development of the Parcels, Roberts desires to
create certain easements as hereinafter set forth.

 

NOW, THEREFORE, for and in consideration of the premises, the creation of the
easements set forth herein, Ten and No/100 Dollars ($10.00) and other good and
valuable consideration, Roberts hereby declares as follows:

 

1.                                      Recital of Facts. The foregoing recital
of facts is hereby incorporated herein to the same extent as if hereinafter
fully set forth.

 

2.                                      Access Easement to Benefit the Office
Parcel. Roberts does hereby create, grant, convey and establish on, over, under,
through and across that portion of the Apartment Parcel (the “Apartment Access
Easement Parcel”) described on Exhibit D attached hereto and made a part hereof
for the benefit of the owner of the Office Parcel and its successors,

 

1

--------------------------------------------------------------------------------


 

Deed Book 30621 Pg 509

 

assigns, tenants, customers and successors-in-title to the Office Parcel, a
non-exclusive, permanent and irrevocable easement over any roadway or driveway
or sidewalk now or hereafter located on the Apartment Access Easement Parcel to
provide access for all forms of pedestrian and vehicular ingress, egress and
access from the Office Parcel to Northridge Parkway.

 

3.                                      Drainage Easement to Benefit the
Apartment Parcel. Roberts does hereby create, grant, convey and establish on,
over, under, through and across the Office Parcel for the benefit of the
Apartment Parcel and the owner of the Apartment Parcel and its successors,
assigns and successors-in-title to the Apartment Parcel, a non-exclusive,
permanent and irrevocable easement to allow surface storm water drainage to
drain through the existing creeks, pipes, headwalls and storm water drainage
system located on the Office Parcel, or through a relocation or substitution
constructed by the owner of the Office Parcel of such creeks, pipes, headwalls
and storm water drainage system.

 

4.                                      Drainage Easement to Benefit the Office
Parcel. Roberts does hereby create, grant, convey and establish on, over, under,
through and across the Detention Parcel for the benefit of the Office Parcel and
the owner of the Office Parcel and its successors, assigns and
successors-in-title to the Office Parcel, a non-exclusive, permanent and
irrevocable casement to allow surface storm water drainage to drain through and
to the existing creeks, pipes, headwalls and storm water drainage system located
on the Detention Parcel, or through a relocation or substitution constructed by
the owner of the Detention Parcel of such creeks, pipes, headwalls and storm
water drainage system.

 

5.                                      Drainage Easement to Benefit the
Apartment Parcel.   Roberts does hereby create, grant, convey and establish on,
over, under, through and across the Detention Parcel for the benefit of the
Apartment Parcel and the owner of the Apartment Parcel and its successors,
assigns and successors-in-title to the Apartment Parcel, a non-exclusive,
permanent and irrevocable easement to allow surface storm water drainage to
drain through and to the existing creeks, pipes, headwalls and storm water
drainage system located on the Detention Parcel, or through a relocation or
substitution constructed by the owner of the Detention Parcel of such creeks,
pipes, headwalls and storm water drainage system.

 

6.                                      General Provisions.

 

a.                                      All costs of maintaining all roadways or
driveways or sidewalks and all present and future storm sewer lines and related
facilities and all areas directly affected thereby shall be borne by the owner
of the Parcel on which same are located.

 

b.                                      This Agreement shall be binding upon
Roberts and its successors, successors-in-title and assigns, and shall run with
the title to each Parcel. The benefits of the easements and obligations of each
covenant set forth in this Agreement shall run with each Parcel, and shall bind
and benefit Roberts and its successors, succcssor-in-title and assigns.

 

c.                                       This Agreement shall be governed by,
construed and interpreted pursuant to the laws of the State of Georgia.  Time is
of the essence of this Agreement.

 

2

--------------------------------------------------------------------------------


 

Deed Book 30621 Pg 510

 

d.                                      If any term, covenant or condition of
this Agreement or the application thereof to any person or circumstance shall to
any extent be invalid or unenforceable, the remainder of this Agreement and the
application of such terms, covenants or conditions to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each term, covenant and condition of this Agreement shall
be valid and be enforced to the fullest extent permitted by law.

 

e.                                       The contour, size and location of any
roadway or driveway (the “Access Drive”) constructed by the owner of the
Apartment Parcel within the Apartment Access Easement Parcel may, from time to
time, be altered, modified, updated or changed by the owner of the Apartment
Parcel, but in no event shall the owner of the Office Parcel be deprived (except
during periods of construction or maintenance and then reasonable alternative
means of access to Northridge Parkway shall be provided) of complete, thorough
and on-going use of the Access Drive, and the owner of the Office Parcel shall
continue to have use of the Access Drive after such alterations, modifications
or changes have been undertaken and completed. Any expense incurred in the
alteration, modification, updating or change of the Access Drive shall be borne
by the owner of the Apartment Parcel.

 

f.                                        This Agreement is not, and shall not
be construed, interpreted or enforced as, a dedication of all or any portion of
any part of a Parcel to the private use of any other party other than as set
forth in this Agreement.

 

g.                                       Whenever appropriate the singular
number shall include the plural and the plural shall include the singular, and
the use of any gender shall include all genders.

 

h.                                      It is the intention of Roberts that no
easements, rights or interests in real property be created by this Agreement
except for the express easement and other provisions set forth in this
Agreement.

 

IN WITNESS WHEREOF, Roberts has caused this Agreement to be executed, scaled and
delivered as of the day and year first above written.

 

Signed, sealed and delivered in the presence of:

 

ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership

 

 

 

/s/ Brenda A. Lloyd

 

By:

Roberts Realty Investors, Inc., a Georgia corporation, its sole general partner

Unofficial Witness

 

 

 

 

 

 

By:

/s/ Charles R. Elliott

/s/ Joanne M. Roberto

 

 

 

Charles R. Elliott,

Notary Public

 

 

 

Secretary and Treasurer

 

 

 

 

 

(NOTARY SEAL)

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

[SEAL]

My Commission Expires

[SEAL]

 

 

 

 

 

Notary Public, Fulton County, Georgia

 

 

 

 

 

 

My Commission Expires Aug. 10, 2002

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

Deed Book 30621 Pg 511

 

EXHIBIT A

 

“Office Parcel”

 

ALL THAT TRACT of land in Land Lots 25 and 26 of the 17th District, Fulton
County, Georgia, described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING, commence at a 1/2-inch rebar set at the
intersection of the north right-of-way line of Northridge Parkway (right-of-way
varies) with the east land lot line of said Land Lot 25; running thence along
the north right-of-way line of Northridge Parkway, the following courses and
distances: (1) North 80 degrees 24 minutes 01 second West 43.13 feet to a
1/2-inch rebar set, (2) South 09 degrees 35 minutes 59 seconds West 3.47 feet to
a 1/2-inch rebar set, and (3) North 80 degrees 24 minutes 01 second West 34.91
feet to a 1/2-inch rebar set and the TRUE POINT OF BEGINNING; from the TRUE
POINT OF BEGINNING as thus established, continuing thence along the north and
northwest right-of-way. line of Northridge Parkway the following courses and
distances: (1) North 80 degrees 24 minutes 01 second West 68.17 feet to a
1/2-inch rebar set, (2) along the arc of a curve to the left (which arc is
subtended by a chord having a bearing and distance of South 84 degrees 14
minutes 25 seconds West 204.38 feet and a radius of 385.80 feet) 206.85 feet to
a 1/2-inch rebar set, (3) South 68 degrees 52 minutes 50 seconds West 113.51
feet to a 1/2-inch rebar set, (4) along the arc of a curve to the right (which
arc is subtended by a chord having a bearing and distance of South 85 degrees 03
minutes 07 seconds West 109.51 feet and a radius of 196.60 feet) 110.98 feet to
a 1/2-inch rebar set, and (5) North 78 degrees 46 minutes 37 seconds West 289.70
feet to a 1/2-inch rebar set; thence, leaving said right-of-way line, North 78
degrees 25 minutes 40 seconds East 292.16 feet to a 1/2-inch rebar found in the
centerline of a creek; thence along the centerline of said creek and following
the meanderings thereof, the following courses and distances: (1) North 37
degrees 01 minute 06 seconds East 29.15 feet to a point, (2) North 24 degrees 18
minutes 24 seconds East 30.25 feet to a point, (3) North 11 degrees 14 minutes
10 seconds East 22.92 feet to a point, (4) North 02 degrees 15 minutes 21
seconds East 24.07 feet to a point, (5) North 34 degrees 29 minutes 33 seconds
East 21.75 feet to a point, (6) North 02 degrees 20 minutes 05 seconds East
22.40 feet to a point, (7) North 31 degrees 30 minutes 51 seconds East 21.50
feet to a point, (8) North 24 degrees 17 minutes 47 seconds East 30.05 feet to a
point, (9) North 04 degrees 24 minutes 08 seconds East 14.52 feet to a point,
(10) North 06 degrees 17 minutes 43 seconds West 25.17 feet to a point, (11)
North 43 degrees 35 minutes 30 seconds East 19.80 feet to a point, and (12)
North 62 degrees 42 minutes 15 seconds East 19.20 feet to a 1/2-inch rebar found
in the centerline of said creek; thence, leaving said creek centerline, South 88
degrees 10 minutes 59 seconds East 464.48 feet to a 1/2-inch rebar found on the
land lot line common to said Land Lot 26 and Land Lot 386 of the 18th District,
Fulton County, Georgia; thence along the land lot line common to said Land Lots
26 and 386 and the land lot line common to said Land Lot 26 and Land Lot 385 of
the 18th District, Fulton County, Georgia, South 00 degrees 51 minutes 16
seconds West 129.97 feet to a 1/2-inch rebar set; thence leaving said common
land lot line, South 36 degrees 10 minutes 53 seconds West 92.75 feet to a
1/2-inch rebar set; thence South 21 degrees 22 minutes 22 seconds West 53.01
feet to a 1/2–inch rebar set; thence South 10 degrees 32 minutes 33 seconds West
33.22 feet to the TRUE POINT OF BEGINNING, said tract containing approximately
3.919 acres as shown on plat of ALTA/ACSM Land Title Survey for Roberts
Properties, Inc., Roberts

 

4

--------------------------------------------------------------------------------


 

Deed Book 30621 Pg 512

 

Properties Residential, L.P., Bank of North Georgia and Commonwealth Land Title
Insurance Company, prepared by Rochester & Associates, Inc., bearing the seal
and certification of James C. Jones, Georgia Registered Land Surveyor No. 2298,
dated March 1, 2001, last revised June 18, 2001.

 

5

--------------------------------------------------------------------------------


 

Deed Book 30621 Pg 513

 

EXHIBIT “B”

 

“Apartment Parcel”

 

ALL THAT TRACT of land in Land Lots 25 and 26 of the 17th District, and in Land
Lots 385 and 386 of the 18th District, Fulton County, Georgia, described as
follows:

 

BEGINNING at a 1/2-inch rebar set at the intersection of the north right-of-way
line of Northridge Parkway (right-of-way varies) with the west land lot line of
said Land Lot 385; running thence along said north right-of-way line of
Northridge Parkway, the following courses and distances: (1) North 80 degrees 24
minutes 01 second West 43.13 feet to a 1/2-inch rebar set, (2) South 09 degrees
35 minutes 59 seconds West 3.47 feet to a 1/2-inch rebar set, and (3) North 80
degrees 24 minutes 01 second West 34.91 feet to a 1/2-inch rebar set; thence,
leaving said right-of-way line, North 10 degrees 32 minutes 33 seconds East
33.22 feet to a 1/2-inch rebar set; thence North 21 degrees 22 minutes 22
seconds East 53.01 feet to a 1/2-inch rebar set; thence North 36 degrees 10
minutes 53 seconds East 92.75 feet to a 1/2-inch rebar set on the west land lot
line of said Land Lot 385; thence, along the west land lot line of said Land
Lots 385 and 386, North 00 degrees 51 minutes 16 seconds East 129.97 feet to a
1/2-inch rebar found; thence, continuing along the west land lot line of said
Land Lot 386, North 01 degree 03 minutes 25 seconds East 157.53 feet to a
1/2-inch rebar found; thence, leaving said land lot line, North 54 degrees 36
minutes 04 seconds East 137.20 feet to a 1/2-inch rebar found; thence North 63
degrees 58 minutes 01 second East 167.55 feet to a 1-inch crimp top pipe found;
thence South 69 degrees 59 minutes 21 seconds East 51.70 feet to a 1-inch open
top pipe found; thence South 01 degree 03 minutes 55 seconds West 70.23 feet to
a 3/8-inch rebar found; thence South 84 degrees 52 minutes 02 seconds East 47.85
feet to a 1-inch crimp top pipe found; thence South 84 degrees 26 minutes 50
seconds East 50.09 feet to a 1/2-inch rebar found; thence South 84 degrees 33
minutes 08 seconds East 149.94 feet to a 1/2-inch rebar found; thence South 84
degrees 01 minute 23 seconds East 99.82 feet to a 1/2-inch rebar found; thence
South 83 degrees 59 minutes 14 seconds East 149.73 feet to a 3/4-inch iron bar
found; thence South 84 degrees 08 minutes 47 seconds East 38.92 feet to a
1/2-inch rebar found; thence South 04 degrees 11 minutes 30 seconds West 474.05
feet to a 1/2-inch rebar found on the northwest right-of-way line of said
Northridge Parkway; thence along the northwest, north and northeast right-of-way
line of Northridge Parkway, the following courses and distances: (1) South 67
degrees 44 minutes 43 seconds West 38.41 feet to a point; (2) along the arc of a
curve to the right (which arc is subtended by a chord having a bearing and
distance of South 83 degrees 40 minutes 21 seconds West 427.27 feet and a radius
of 778.51 feet) 432.82 feet to a point, (3) North 80 degrees 24 minutes 01
second West 340.98 feet to a 1/2-inch rebar set, (4) North 09 degrees 35 minutes
39 seconds East 8.47 feet to a 1/2-inch rebar set, and (5) North 80 degrees 24
minutes 01 second West 21.45 feet to the POINT OF BEGINNING, said tract
containing approximately 10.930 acres, being designated “Tract One” on plat of
ALTA/ACSM Land Title Survey for Roberts Properties Residential, L.P., Roberts
Properties, Inc., South Trust Bank & Commonwealth Land Title Insurance Company,
prepared by Rochester & Associates, Inc., bearing the seal and certification of
James C. Jones, Georgia Registered Land Surveyor No. 2298, dated May 29, 2001,
last revised June 25, 2001.

 

6

--------------------------------------------------------------------------------


 

Deed Book 30621 Pg 514

 

EXHIBIT C

 

“Detention Parcel”

 

ALL THAT TRACT of land in Land Lot 25 of the 17th District, Fulton County,
Georgia, described as follows:

 

BEGINNING at a 1/2-inch rebar found at the intersection of the south
right-of-way line of Northridge Parkway (right-of-way varies) with the land line
common to said Land Lot 25 and Land Lot 385 of the 18th District, Fulton County,
Georgia; thence, leaving said right-of-way line, running along said common land
lot line South 01 degree 27 minutes 16 seconds West 74.18 feet to a 1/2-inch
rebar found in the original centerline of a creek; thence, leaving said common
land lot line and following the original centerline of a creek, the following
courses and distances: (1) South 62 degrees 09 minutes 42 seconds West 43.30
feet to a 1/2-inch rebar found, (2) North 87 degrees 16 minutes 27 seconds West
34.86 feet to a 1/2-inch rebar found, and (3) North 44 degrees 17 minutes 08
seconds West 35.72 feet to a point in the centerline of an existing creek;
thence, along the centerline of said existing creek, the following courses and
distances: (1) North 80 degrees 51 minutes 23 seconds West 47.05 feet to a
point, (2) South 88 degrees 35 minutes 53 seconds West 37.47 feet to a point,
and (3) South 57 degrees 54 minutes 40 seconds West 53.53 feet to a point;
thence, leaving the centerline of said existing creek, South 80 degrees 23
minutes 31 seconds West 12.71 feet to a 1/2-inch rebar found; thence South 79
degrees 28 minutes 32 seconds West 334.34 feet to a 1-inch crimp top pipe found;
thence South 61 degrees 28 minutes 26 seconds West 31.29 feet to a 1-inch crimp
top pipe found; thence South 87 degrees 31 minutes 50 seconds West 234.54 feet
to a 1/4-inch rebar found; thence North 83 degrees 33 minutes 21 seconds West
52.12 feet to a 1/2-inch rebar found on the east right-of-way line of Roswell
Road (right-of-way varies); thence, along said east right-of-way line the
following courses and distances: (1) North 88 degrees 18 minutes 17 seconds East
20.03 feet to a 1/2-inch rebar found, (2) North 01 degree 29 minutes 36 seconds
West 150.09 feet to a 1/2-inch rebar set, and (3) South 86 degrees 14 minutes 49
seconds West 20.16 feet to a 1/2-inch rebar found on the southeast right-of-way
line of said Northridge Parkway; thence, along the southeast, south and
southwest right-of-way line of Northridge Parkway, the following courses and
distances: (1) along the arc of a curve to the right (which arc is subtended by
a chord having a bearing and distance of North 78 degrees 48 minutes 16 seconds
East 102.26 feet and a radius of 137.91 feet) 104.76 feet to a point, (2) South
78 degrees 46 minutes 37 seconds East 279.89 feet to a point, (3) along the arc
of a curve to the left (which arc is subtended by a chord having a bearing and
distance of North 87 degrees 48 minutes 56 seconds East 119.46 feet and a radius
of 257.60 feet) 120.56 feet to a point, (4) North 74 degrees 24 minutes 29
seconds East 202.55 feet to a point, (5) along the arc of a curve to the right
(which arc is subtended by a chord having a bearing and distance of North 87
degrees 00 minutes 14 seconds East 141.66 feet and a radius of 324.80 feet)
142.81 feet to a point, and (6) South 80 degrees 24 minutes 01 second East 58.06
feet to the POINT OF BEGINNING, said tract containing approximately 2.082 acres,
being designated “Tract Two” on plat of ALTA/ACSM Land Title Survey for Roberts
Properties Residential, L.P., Roberts Properties, Inc., South Trust Bank &
Commonwealth Land Title Insurance Company, prepared by Rochester &
Associates, Inc., bearing the seal and certification of James C. Jones, Georgia
Registered Land Surveyor No. 2298, dated May 29, 2001, last revised June 25,
2001.

 

7

--------------------------------------------------------------------------------


 

 

Deed Book 30621 Pg 515

 

Juanita Hicks

 

Clerk of Superior Court

 

Fulton County, Georgia

 

EXHIBIT D

 

“Apartment Access Easement Parcel”

 

ALL THAT TRACT of land in Land Lots 25 and 26 of the 17th District, and in Land
Lots 385 and 386 of the 18th District, Fulton County, Georgia, described as
follows:

 

TO FIND THE TRUE POINT OF BEGINNING, commence at a 1/2-inch rebar set at the
intersection of the east land lot line of said Land Lot 25 with the north
right-of-way line of Northridge Parkway (right-of-way varies); running thence
along the north right-of-way line of Northridge Parkway North 80 degrees 24
minutes 01 second West 26.77 feet to a point and the TRUE POINT OF BEGINNING;
from the TRUE POINT OF BEGINNING as thus established, continuing thence along
the north right-of-way line of Northridge Parkway the following courses and
distances: (1) North 80 degrees 24 minutes 01 second West 16.36 feet to a
1/2-inch rebar set, (2) South 09 degrees 35 minutes 59 seconds West 3.47 feet to
a 1/2-inch rebar set, and (3) North 80 degrees 24 minutes 01 second West 34.91
feet to a 1/2-inch rebar set; thence, leaving said right-of-way line, North 10
degrees 32 minutes 33 seconds East 33.22 feet to a 1/2-inch rebar set; thence
North 21 degrees 22 minutes 22 seconds East 53.01 feet to a 1/2-inch rebar set;
thence North 36 degrees 10 minutes 53 seconds East 92.75 feet to a 1/2-inch
rebar set on the east land lot line of said Land Lot 26; thence leaving said
east land lot line, North 28 degrees 46 minutes 04 seconds East 43.43 feet to a
point; thence South 86 degrees 06 minutes 40 seconds East 31.56 feet to a point;
thence South 12 degrees 09 minutes 09 seconds West 26.82 feet to a point; thence
South 36 degrees 10 minutes 53 seconds West 122.51 feet to a point, thence South
09 degrees 15 minutes 31 seconds West 63.05 feet to a point, thence South 32
degrees 20 minutes 27 seconds East 12.54 feet to the TRUE POINT OF BEGINNING,
said tract containing approximately 7,835 square feet, and being designated
“Access Easement” on plat of ALTA/ACSM Land Title Survey for Roberts Properties
Residential, L.P., Roberts Properties, Inc., SouthTrust Bank & Commonwealth Land
Title Insurance Company prepared by Rochester & Associates, Inc., bearing the
seal and certification of James C. Jones, Georgia Registered Land Surveyor
No. 2298, dated May 29, 2001, last revised June 25, 2001.

 

8

--------------------------------------------------------------------------------

 


 

Exhibit M

 

Form of First Amendment to Declaration of Easements

 

[See Attached]

 

9

--------------------------------------------------------------------------------


 

Prepared by and after recording return to:

Ms. Kate Moore

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Pkwy., Suite 1800

Atlanta, Georgia  30339

Reference:

Deed Book 30621, page 508, Fulton
County, Georgia records

 

FIRST AMENDMENT TO DECLARATION OF EASEMENTS

 

This FIRST AMENDMENT TO DECLARATION OF EASEMENTS (the “Amendment”) is made and
entered into this          day of                               , 2013 by
ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership (“Roberts”)
and NORTHRIDGE PARKWAY, LLC, a Georgia limited liability company (“Northridge”).

 

W I T N E S S E T H:

 

THAT, WHEREAS, Roberts entered into that certain Declaration of Easements dated
June 28, 2001, recorded in Deed Book 30621, page 508, Fulton County, Georgia
records (the “Declaration”); and

 

WHEREAS, Roberts is currently the owner of the real property described as the
“Office Parcel” in the Declaration; and

 

WHEREAS, Northridge is the current owner of the real property defined as the
“Apartment Parcel” in the Declaration; and

 

WHEREAS, Northridge is also the owner of the real property described as the
“Detention Parcel” in the Declaration; and

 

WHEREAS, the Office Parcel has been developed with an office building, and the
Detention Parcel has been developed with a storm water detention facility; and

 

WHEREAS, the parties hereto desire to amend certain terms and provisions of the
Declaration and grant additional easements, as hereinafter set forth.

 

NOW, THEREFORE, for and in consideration of the premises, the creation of the
easements set forth herein, Ten and No/100 Dollars ($10.00) and other good and
valuable consideration, Roberts and Northridge hereby agree as follows:

 

10

--------------------------------------------------------------------------------


 

1.                                      Recital of Facts.  The foregoing recital
of facts is hereby incorporated herein to the same extent as if hereinafter
fully set forth.

 

2.                                      Definitions.  All capitalized words and
phrases used in this Amendment shall have the meanings ascribed to them in the
Declaration, unless specified herein to the contrary.

 

3.                                      Replacement of Exhibit B.  The
Declaration is hereby amended by deleting in its entirety Exhibit B to the
Declaration and by substituting in lieu thereof Exhibit B attached to this
Amendment so that the Apartment Parcel shall be as described on Exhibit B
attached hereto and made a part hereof.

 

4.                                      Replacement of Exhibit D.  The
Declaration is hereby amended by deleting in its entirety Exhibit D to the
Declaration and substituting in lieu thereof Exhibit D attached to this
Amendment so that the Apartment Access Easement Parcel shall be as described and
depicted on Exhibit D attached hereto and made a part hereof.

 

5.                                      Additional Drainage Easement to Benefit
the Office Parcel.  Northridge does hereby create, grant, convey and establish
on, over, under, through and across the Apartment Parcel for the benefit of the
Office Parcel and the owner of the Office Parcel and its successors, assigns and
successors-in-title to the Office Parcel, a non-exclusive, permanent and
irrevocable easement to allow surface stormwater drainage to drain through the
existing creeks, and the existing and future pipes, headwalls and stormwater
drainage system located on the Apartment Parcel, or through a relocation or
substitution constructed by the owner of the Apartment Parcel of such creeks,
pipes, headwalls and stormwater drainage system.

 

6.                                      Access Easement to Benefit the Apartment
Parcel.  Roberts does hereby create, grant, convey and establish on, over,
under, through and across that portion of the Office Parcel (the “Office Access
Easement Parcel”) described and depicted on Exhibit E attached hereto and made a
part hereof for the benefit of the owner of the Apartment Parcel and its
successors, assigns, tenants, customers and successors-in-title to the Apartment
Parcel, a non-exclusive, permanent and irrevocable easement over any roadway or
driveway or sidewalk now or hereafter located on the Office Access Easement
Parcel to provide access for all forms of pedestrian and vehicular ingress,
egress and access from the Apartment Parcel to Northridge Parkway.

 

7.                                      Restriction on Use of Office Access
Easement Parcel and the Apartment Access Easement Parcel.  The owners of the
Office Parcel and the Apartment Parcel and their respective successors, assigns,
tenants, customers and successors-in-title to the Office Parcel and the
Apartment Parcel, respectively, may not, at any time, park within, block or
obstruct any roadway, driveway or sidewalk now or hereafter located on the
Office Access Easement Parcel and shall not allow parking within the Office
Access Easement Parcel or the Apartment Access Easement Parcel except in the
shaded, pavered area shown on Exhibit D attached hereto and made a part hereof
and only for deliveries for a maximum time not to exceed thirty (30) minutes,
garbage pick-up, emergency vehicle access, maintenance and other similar uses,
but which shall not include parking other than for deliveries for a maximum time
not to exceed thirty (30) minutes; provided that with respect to the portions of
the Apartment Access Easement Parcel and the Office Access Easement Parcel
described and depicted on Exhibit J attached hereto and made a part hereof, no
parking shall be allowed at any time except that tenants or guests using the
call box for access to any apartments

 

11

--------------------------------------------------------------------------------


 

developed on the Apartment Parcel may briefly stop at the call box to use the
call box but shall not park at the call box.

 

8.                                      Temporary Construction Easement for the
Benefit of the Apartment Parcel.  Roberts does hereby create, grant, convey and
establish on, over, under, through and across that portion of the Office Parcel
(the “Temporary Construction Easement Parcel”) described and depicted on
Exhibit F attached hereto and made a part hereof for the benefit of the owner of
the Apartment Parcel and its successors, assigns, tenants, customers and
successors-in-title to the Apartment Parcel, a non-exclusive, temporary and
irrevocable easement to allow grading, relocation of the dumpster and
construction by the owner of the Apartment Parcel of a driveway, median,
curbing, entry gates, sidewalks, gutters, utilities, paver area, drainage pipes
and a monument sign, at the sole  cost and expense of the owner of the Apartment
Parcel.  The temporary construction easements created in this paragraph 8 shall
automatically terminate twelve (12) months after commencement of demolition of
the service drive (the “Service Drive”) currently located on the Apartment
Access Easement Parcel and the Office Access Easement Parcel, provided such 12
month period shall be extended for such time as is required to allow completion
of the top coat of asphalt pavers, striping, landscaping, irrigation and similar
cosmetic improvements (collectively referred to as “Finish Items”) which will
not be completed until major construction activities related to the development
of the Apartment Parcel are completed.  In the event the owner of the Apartment
Parcel is not able to complete the improvements described in this paragraph 8
(other than the Finish Items) within twelve (12) months after commencement of
demolition of the Service Drive, or in the event the owner of the Apartment
Parcel ceases work for more than ninety (90) days on the improvements described
in this paragraph 8 (other than the Finish Items), the owner of the Office
Parcel may complete such work, the cost of which shall be reimbursed by the
owner of the Apartment Parcel to the owner of the Office Parcel within thirty
(30) days after receipt of an invoice from the owner of the Office Parcel,
accompanied by reasonable back up documentation for such invoice, failing which
the owner of the Office Parcel shall have all of its rights and remedies at law
and in equity, but expressly excluding the right to terminate the Declaration or
this Amendment.  Any invoice submitted by the owner of the Office Parcel to the
owner of the Apartment Parcel in accordance with this paragraph 8 shall include
a description of the work and costs for such which payment is requested.  The
owner of the Apartment Parcel shall have the right to confirm that the work for
which an invoice has been received from the owner of the Office Parcel under
this paragraph 8 has been completed.  The owner of the Office Parcel shall
provide the owner of the Apartment Parcel thirty (30) days prior written notice
of its intent to commence completion of such work.  Northridge shall maintain a
location for the dumpster located on the Office Parcel during the exercise of
its easement rights contained in this paragraph 8, which location may be changed
from time to time during construction of the improvements on the Apartment
Parcel, provided that such location must be within the area described and
depicted on Exhibit K attached hereto and made a part hereof.

 

9.                                      Permanent Landscape Easement for the
Benefit of the Apartment Parcel.  Roberts does hereby create, grant, convey and
establish on, over, under, through and across that portion of the Office Parcel
(the “Landscape Easement Parcel”) described and depicted on Exhibit G attached
hereto and made a part hereof for the benefit of the owner of the Apartment
Parcel and its successors, assigns, tenants, customers and successors-in-title
to the Apartment Parcel, a non-exclusive, permanent and irrevocable easement to
allow the owner of the Apartment Parcel to install, maintain, replace, light and
irrigate landscaping within the Landscaping Easement Parcel. 

 

12

--------------------------------------------------------------------------------


 

The owner of the Apartment Parcel and its successors, assigns and
successors-in-title to the Apartment Parcel shall maintain the landscaping
within the Landscape Easement Parcel in a first class manner commensurate with
the landscaping located on any apartment community developed on the Apartment
Parcel, failing which, after having given thirty (30) days written notice to the
owner of the Apartment Parcel of the failure to maintain, if the owner of the
Apartment Parcel has still failed to maintain the landscaping, the owner of the
Office Parcel, its successors, assigns and successors-in-title to the Office
Parcel shall have the right to maintain such landscaping the cost of which shall
be reimbursed by the owner of the Apartment Parcel to the owner of the Office
Parcel within thirty (30) days after receipt of an invoice from the owner of the
Office Parcel, accompanied by reasonable back up documentation for such invoice,
failing which the owner of the Office Parcel shall have all of its rights and
remedies at law and in equity, but expressly excluding the right to terminate
the Declaration or this Amendment .

 

10.                               Permanent Sign Easement for the Benefit of the
Apartment Parcel.  Roberts does hereby create, grant, convey and establish on,
over, under, through and across that portion of the Office Parcel (the “Sign
Easement Parcel”) described and depicted on Exhibit H attached hereto and made a
part hereof for the benefit of the owner of the Apartment Parcel and its
successors, assigns, tenants, customers and successors-in-title to the Apartment
Parcel, a non-exclusive, permanent and irrevocable easement to allow the owner
of the Apartment Parcel, in its sole discretion and at its sole cost and
expense, to construct, operate including any required utilities, maintain,
illuminate, landscape, repair and replace a monument sign (the “Sign”) for any
apartments which are built on the Apartment Parcel.  In the event the owner of
the Office Parcel elects to construct the Sign and the City of Sandy Springs’s
signage ordinance limits the Office Parcel to only one monument sign and the
construction of the Sign would constitute a second monument sign, any variance
required for the installation of the Sign shall be obtained by the owner of the
Apartment Parcel, at its sole cost and expense.  Roberts, as owner of the Office
Parcel, agrees to support the pursuit of the sign variance request made by the
owner of the Apartment Parcel.

 

11.                               Permanent Utility Easement for the Benefit of
the Apartment Parcel.  Roberts does hereby create, grant, convey and establish
on, over, under, through and across that portion of the Office Parcel (the
“Utility Easement Parcel”) described and depicted on Exhibit I attached hereto
and made a part hereof for the benefit of the Apartment Parcel and its
successors, assigns, tenants, customers and successors-in-title to the Apartment
Parcel, a non-exclusive, permanent and irrevocable easement to allow the
construction, installation, maintenance, repair and use at the sole cost and
expense of the owner of the Apartment Parcel of (i) a call box for the benefit
of  residents of any apartments built on the Apartment Parcel and (ii) telephone
and electricity facilities to serve said call box, entry gates and monument sign
and for the location of a portion of said call box on the Utility Easement
Parcel.   The Owner of the Office Parcel shall within thirty (30) days after
request execute separate utility easements in favor of the utility company (such
as Georgia Power Company) on, over, under, through, and across the Utility
Easement Parcel in connection with any utility required in connection with the
development and operation of the Apartment Parcel, including, but not limited to
utilities serving a call box, entry gates and monument sign.

 

12.                               Cost-Sharing Agreement.  The Declaration is
hereby amended by deleting Section 6. a. of the Declaration in its entirety and
by substituting in lieu thereof the following Section 6. a.:

 

13

--------------------------------------------------------------------------------


 

“6. a.  All costs of maintaining all roadways, driveways, sidewalks and all
present and future storm sewer lines and related facilities and all areas
affected thereby shall be borne by the owner of the Parcel on which same are
located, except as provided in this Amendment to the contrary.  The cost of
maintaining the detention ponds (the “Ponds”) located on the Detention Parcel
and the costs of insurance  and real property taxes related to the Ponds shall
be paid 75% by the owner of the Apartment Parcel and 25% by the owner of the
Office Parcel.  If  the Ponds are not maintained, or the insurance or real
property taxes not paid, by the owner of the Detention Parcel, then the owner of
the Office Parcel may at its option undertake the maintenance or payment, as
applicable, in which event the owner of the Detention Parcel shall reimburse and
remit its cost share to the owner of the Office Parcel within thirty (30) days
after receipt of an invoice from the owner of the Office Parcel, accompanied by
reasonable back up documentation for such invoice, failing which the owner of
the Office Parcel shall have all of its rights and remedies at law and in
equity, but expressly excluding the right to terminate the Declaration or this
Amendment.

 

The costs of maintaining the Access Drive (as hereinafter defined), excluding
the paver strip area, shall be paid 60% by the owner of the Apartment Parcel and
40% by the owner of the Office Parcel.  The owner of the Office Parcel shall pay
its share of such costs to the owner of the Apartment Parcel within thirty (30)
days after receipt of an invoice from the owner of the Apartment Parcel, failing
which the owner of the Apartment Parcel shall have all of its rights and
remedies at law and in equity, but expressly excluding the right to terminate
the Declaration or this Amendment.  Any invoice submitted by the owner of the
Apartment Parcel to the owner of the Office Parcel in accordance with this
paragraph 12 shall include a description of the work and costs for which such
payment is requested.  The owner of the Office Parcel shall have the right to
confirm that the work for which an invoice has been received from the owner of
the Apartment Parcel under this paragraph 12 has been completed.  If  the Access
Drive is not  maintained, by the owner of the Apartment Parcel, then the owner
of the Office Parcel may at its option undertake the maintenance  in which event
the owner of the Apartment Parcel shall reimburse and remit its cost share to
the owner of the Office Parcel within thirty (30) days after receipt of an
invoice from the owner of the Office Parcel, accompanied by reasonable back up
documentation for such invoice, failing which the owner of the Office Parcel
shall have all of its rights and remedies at law and in equity, but expressly
excluding the right to terminate the Declaration or this Amendment.

 

13.                               Notices.  All notices and other communications
required or permitted to be given pursuant to this Amendment shall be sufficient
if mailed by United States mail, postage prepaid, certified or registered mail,
return receipt requested, or by guaranteed commercial overnight courier such as
FedEx, charges prepaid, to the party hereto as its address below stated or such
other address as either of them may designate from time to time by notice to the
other in the manner herein set forth.  Any notice or other communication
required or permitted to be given pursuant to this Amendment shall be sent in
accordance with the foregoing portion of this paragraph 13, shall be deemed
given (i) on the day such is actually received by the addressee thereof; (ii) on
the day the addressee refuses to accept receipt of such; or (iii) if the
addressee has abandoned the office to which such notice is addressed without
having advised the other party of a new address for purposes of notices
hereunder, on the day after such is deposited in the United States mail, postage
prepaid or with a guaranteed commercial overnight courier, charges prepaid.

 

14

--------------------------------------------------------------------------------


 

The address of Roberts:

Roberts Properties Residential, L.P.

 

450 Northridge Parkway

 

Suite 300

 

Atlanta, Georgia 30350

 

Attention: Mr. Charles S. Roberts

 

 

With a copy to:

Sanford H. Zatcoff, Esq.

 

Holt Ney Zatcoff & Wasserman, LLP

 

100 Galleria Parkway

 

Suite 1800

 

Atlanta, Georgia 30339

 

 

The address of Northridge:

Northridge Parkway, LLC

 

c/o Roberts Properties, Inc.

 

450 Northridge Parkway

 

Suite 300

 

Atlanta, Georgia 30350

 

Attention: Mr. David M. Phillips

 

14.                               Amendment to Paragraph 3 of the Declaration. 
Paragraph 3 of the Declaration is hereby amended to add the following provision
at the end of said paragraph 3:

 

“Storm drainage for the Apartment Parcel and the Office Parcel were master
planned and engineered so as to accommodate the flow of storm water drainage
from the future development of the Apartment Parcel through the Office Parcel
pursuant to that certain Revised Hydrology Study for Northridge Point by
Rochester & Associates, Inc. dated November 8, 2000 and approved in March 2001,
(the “Study”). Anything contained in this paragraph 3 to the contrary
notwithstanding, the owner of the Apartment Parcel and its successors and
assigns and successors-in-title to the Apartment Parcel shall not have the right
to and shall not increase, because of development of the Apartment Parcel or
otherwise, the rate of flow of storm water drainage from the Apartment Parcel
over, onto or across the Office Parcel in excess of that approved in the Study. 
Additionally, the owner of the Apartment Parcel shall not have the right to and
shall not change the location of the existing creek, pipes and storm water
drainage system located on the Office Parcel without the prior written approval
of the owner of the Office Parcel which may be given or denied in the sole
discretion of the owner of the Office Parcel.”

 

15.                               Amendment to Paragraph 4 of the Declaration. 
Paragraph 4 of the Declaration is hereby amended to add the following provision
at the end of said paragraph 4:

 

“Notwithstanding anything contained in this paragraph 4 to the contrary, the
owner of the Office Parcel, its successors, assigns and successors-in-title to
the Office Parcel shall not have the right to and shall not increase the rate of
flow of storm water drainage draining

 

15

--------------------------------------------------------------------------------


 

from the Office Parcel into the Ponds located on the Detention Parcel by reason
of any development after October 1, 2013 of the Office Parcel, or otherwise,
beyond the current rate of flow of storm water draining into the Ponds as of the
date of this Amendment, it being the intent of the parties hereto that any
increased storm drainage from any development on the Office Parcel beyond the
current rate of flow being drained as of October 1, 2013 shall be effected by
detention facilities located or to be located on the Office Parcel so that the
rate of flow will not be increased beyond the rate of flow in existence as of
October 1, 2013.  For avoidance of doubt any capacity of the Ponds to detain and
flow storm water in excess of that currently being drained through the Ponds as
of October 1, 2013 is reserved for additional flow of storm water created by the
contemplated development to occur on the Apartment Parcel.  Any additional
improvements made to the Office Parcel shall include all on-site storm water
detention facilities as required by the appropriate governmental authorities.”

 

16.                               Failure to Maintain.  In the event the owner
of the Apartment Parcel, or its successors, assigns and successors-in-title to
the Apartment Parcel fails to maintain the Ponds or the Access Drive as provided
in the Declaration and this Amendment, or in the case of an emergency, the owner
of the Office Parcel, its successors, assigns and successors-in-title to the
Office Parcel, may maintain the Ponds and the Access Drive provided that the
owner of the Office Parcel provides prior written notice to the owner of the
Apartment Parcel of its intent to maintain such facilities, and allows the owner
of the Apartment Parcel to perform such maintenance within ten (10) days after
notice from the owner of the Office Parcel, provided further that in the event
such maintenance cannot be completed within such ten (10) day period, such
further time as is necessary will be allowed to complete such maintenance so
long as the owner of the Apartment Parcel promptly commences such maintenance
and diligently pursues such maintenance to completion.

 

17.                               General Provisions.

 

a.              This Amendment shall be binding upon Roberts and Northridge and
their respective successors, successors-in-title and assigns, and shall run with
the title to each Parcel.  The benefits of the easements and obligations of each
covenant set forth in this Amendment shall run with each Parcel, and shall bind
and benefit Roberts and Northridge and their respective successors,
successor-in-title and assigns.

 

b.              This Amendment shall be governed by, construed and interpreted
pursuant to the laws of the State of Georgia.  Time is of the essence of this
Amendment.

 

c.               If any term, covenant or condition of this Amendment or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Amendment and the application of such
terms, covenants or conditions to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby, and
each term, covenant and condition of this Amendment shall be valid and be
enforced to the fullest extent permitted by law.

 

16

--------------------------------------------------------------------------------


 

d.              The contour, size and location of any roadway or driveway (the
“Access Drive”) constructed by the owner of the Apartment Parcel within the
Apartment Access Easement Parcel and the Office Access Easement Parcel may, from
time to time, be altered, modified, updated or changed by the owner of the
Apartment Parcel, but in no event shall the owner of the Office Parcel be
deprived (except during periods of construction or maintenance and then
reasonable alternative means of access to Northridge Parkway shall be provided)
of complete, thorough and on-going use of the Access Drive, and the owner of the
Office Parcel shall continue to have use of the Access Drive after such
alterations, modifications or changes have been undertaken and completed.  Any
expense incurred in the alteration, modification, updating or change of the
Access Drive shall be borne by the owner of the Apartment Parcel.

 

e.               This Amendment is not, and shall not be construed, interpreted
or enforced as, a dedication of all or any portion of any part of a Parcel to
the private use of any other party other than as set forth in this Amendment.

 

f.                Whenever appropriate the singular number shall include the
plural and the plural shall include the singular, and the use of any gender
shall include all genders.

 

g.               It is the intention of Roberts and Northridge that no
easements, rights or interests in real property be created by this Amendment
except for the express easement and other provisions set forth in this
Amendment.

 

h.              Northridge covenants and agrees that (i) it will, at its sole
cost and expense, obtain all required permits necessary for the construction of
the facilities for which the easements contained in the Declaration and this
Amendment have been granted, and (ii) it will not cause or suffer any lien or
claim of lien to be filed against the Office Parcel as a result of Northridge’s
(or its licensees’, contractors’, agents’, successors’ or assigns’ actions or
omissions in connection with the exercise of its rights under the Declaration or
this Amendment.  In the event any such lien or claim of lien is filed,
Northridge will pay or bond over same within thirty (30) days after actual
notice of the filing thereof.  Northridge covenants and agrees to defend,
indemnify and hold harmless Roberts and its successors and assigns, from and
against any and all liens, losses, claims, causes of action, liabilities,
demands, costs, damages and expenses (including court costs and reasonable
attorneys’ fees actually incurred), arising from or out of Northridge’s exercise
of its easement rights granted in the Declaration or this Amendment, or
Northridge’s (or its licensees’, contractors’, agents’, successors’ or assigns’)
actions or omissions in connection with the exercise of its rights hereunder, or
the breach of any provisions of the Declaration or this Amendment; provided,
however, the foregoing obligations shall not apply to claims or demands based on
the gross negligence or the intentional act or omission of Roberts.

 

i.                  Upon commencement of demolition of the Service Drive by
Northridge or its successors, assigns or successor-in-title to the Apartment
Parcel as described in this Amendment, Northridge or its successors, assigns or
successor-in-title to the

 

17

--------------------------------------------------------------------------------


 

Apartment Parcel shall diligently pursue completion of the work to be performed
by it in accordance with paragraph 8 of this Amendment and shall complete all
such construction within twelve (12) months after the commencement of
construction, except for completion of the Finish Items.  Northridge shall
remove all construction debris from the Office Parcel upon completion of the
exercise of the easement rights granted to Northridge in the Declaration and
this Amendment.

 

IN WITNESS WHEREOF, Roberts and Northridge have caused this Agreement to be
executed, sealed and delivered as of the day and year first above written.

 

 

 

“ROBERTS”:

 

 

 

Signed, sealed and delivered in the presence of:

 

ROBERTS PROPERTIES RESIDENTIAL, L.P., a Georgia limited partnership

 

 

 

 

 

 

By:

Roberts Realty Investors, Inc., a Georgia corporation, its sole general partner

Unofficial Witness

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

By:

 

 

 

 

 

Name:

(NOTARY SEAL)

 

 

 

Title:

 

 

 

 

 

My Commission Expires:

 

 

 

(CORPORATE SEAL)

 

18

--------------------------------------------------------------------------------


 

 

 

“NORTHRIDGE”:

 

 

 

Signed, sealed and delivered in the presence of:

 

NORTHRIDGE PARKWAY, LLC, a Georgia limited liability company

 

 

 

 

 

 

By:

Roberts Properties Residential, L.P., a Georgia limited partnership, its sole
manager

Unofficial Witness

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

By:

Roberts Realty Investors, Inc., a Georgia corporation, its sole general partner

(NOTARY SEAL)

 

 

 

 

 

 

 

 

 

 

My Commission Expires:

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

19

--------------------------------------------------------------------------------


 

EXHIBIT B

 

“Apartment Parcel”

 

All that tract of land in Land Lots 25 and 26 of the 17th District, and in Land
Lots 385 and 386 of the 18th District, Fulton County, Georgia, described as
follows:

 

Beginning at a point at the intersection of the North right-of-way line of
Northridge Parkway (right-of-way varies) with the West line of said Land Lot
385, said point being the True Point of Beginning; Running THENCE along said
right-of-way line of Northridge Parkway, the following courses and distances:
North 81 degrees 24 minutes 03 seconds West for a distance of 43.13 feet to a
POINT; THENCE South 08 degrees 35 minutes 57 seconds West for a distance of 3.47
feet to a POINT; THENCE North 81 degrees 24 minutes 03 seconds West for a
distance of 34.91 feet to a pk nail set; THENCE leaving said right-of-way North
09 degrees 32 minutes 31 seconds East for a distance of 33.22 feet to a pk nail
set; THENCE North 20 degrees 22 minutes 20 seconds East for a distance of 53.01
feet to a pk nail set; THENCE North 35 degrees 10 minutes 51 seconds East for a
distance of 92.75 feet to a pk nail set; THENCE North 00 degrees 08 minutes 26
seconds West for a distance of 129.97 feet to a 1/2”rebar found; THENCE North 00
degrees 04 minutes 15 seconds East for a distance of 157.44 feet to a 1/2”rebar
found; THENCE North 53 degrees 35 minutes 55 seconds East for a distance of
137.24 feet to a 3/8”rebar found; THENCE North 62 degrees 58 minutes 05 seconds
East for a distance of 167.53 feet to a 1”crimp top pipe; THENCE South 71
degrees 01 minute 34 seconds East for a distance of 51.67 feet to a 1” open top
pipe; THENCE South 00 degrees 04 minutes 19 seconds West for a distance of 70.28
feet to a 3/8”rebar found; THENCE South 85 degrees 55 minutes 21 seconds East
for a distance of 47.87 feet to a 1”crimp top pipe; THENCE South 85 degrees 26
minutes 22 seconds East for a distance of 49.98 feet to a 1/2”rebar found;
THENCE South 85 degrees 33 minutes 17 seconds East for a distance of 149.90 feet
to a 1/2”rebar found; THENCE South 85 degrees 01 minute 18 seconds East for a
distance of 99.92 feet to a 1/2”rebar found; THENCE South 85 degrees 00 minutes
38 seconds East for a distance of 149.73 feet to a 1”rebar found; THENCE South
85 degrees 07 minutes 06 seconds East for a distance of 38.89 feet to a
1/2”rebar found; THENCE South 03 degrees 10 minutes 27 seconds West for a
distance of 474.12 feet to a 1/2”rebar found on the North right-of-way line of
said Northridge Parkway (right-of-way varies); Running THENCE along said
right-of-way line of Northridge Parkway, the following courses and distances:
South 66 degrees 55 minutes 55 seconds West for a distance of 38.49 feet to a
POINT; THENCE along a curve to the right having a radius of 778.51 feet and an
arc length of 432.82 feet, being subtended by a chord of South 82 degrees 40
minutes 19 seconds West for a distance of 427.27 feet to a POINT; THENCE North
81 degrees 24 minutes 03 seconds West for a distance of 340.98 feet to a POINT;
THENCE North 08 degrees 35 minutes 37 seconds East for a distance of 8.47 feet
to a POINT; THENCE North 81 degrees 24 minutes 27 seconds West for a distance of
21.45 feet to the True Point of Beginning, said tract being designated “Tract
One — 10.929 acres” as shown on plat of ALTA/ACSM Land Title Survey prepared by
Precision Planning, Inc. for Northridge Parkway, LLC, Dutch American Finance,
LLC, Chicago Title Insurance Company and Paul J. A. van Hessen, bearing the seal
and certification of Randall W. Dixon, Georgia Registered Land Surveyor No.
1678, dated February 9, 2012.

 

20

--------------------------------------------------------------------------------


 

EXHIBIT D

 

“Apartment Access Easement Parcel”

 

All that tract or parcel of land lying and being in Land Lots 25 and 26 of the
17th District, and in Land Lots 385 and 386 of the 18th District, Fulton County,
Georgia, described as follows:

 

Beginning at a point at the intersection of the Northerly right-of-way line of
Northridge Parkway (right-of-way varies) with the West line of said Land Lot
385, said point being the Point of Beginning; THENCE running along said
right-of-way line of Northridge Parkway, North 80 degrees 23 minutes 13 seconds
West for a distance of 34.28 feet to a Point, said Point being the True Point of
beginning.

 

THENCE from said Point as thus established and continuing along said
Right-of-Way the following three (3) courses and distances, North 80 degrees 23
minutes 13 seconds West for a distance of 9.46 feet to a Point; THENCE South 09
degrees 36 minutes 47 seconds West for a distance of 3.47 feet to a Point;
THENCE North 80 degrees 23 minutes 13 seconds West for a distance of 34.91 feet
to a Point; THENCE leaving said Right-of-Way, North 10 degrees 32 minutes 06
seconds East for a distance of 33.22 feet to a Point; THENCE North 21 degrees 21
minutes 55 seconds East for a distance of 53.01 feet to a Point; THENCE North 36
degrees 10 minutes 26 seconds East for a distance of 92.75 feet to a Point;
THENCE North 00 degrees 50 minutes 49 seconds East for a distance of 29.07 feet
to a Point; THENCE South 42 degrees 42 minutes 33 seconds East for a distance of
21.22 feet to a Point; THENCE South 59 degrees 46 minutes 48 seconds East for a
distance of 17.72 feet to a Point; THENCE South 30 degrees 13 minutes 12 seconds
West for a distance of 77.26 feet to a Point; THENCE along a curve to the left
having a radius of 195.38 feet and an arc length of 68.39 feet, being subtended
by a chord of South 20 degrees 19 minutes 13 seconds West for a distance of
68.04 feet to a Point; THENCE South 09 degrees 29 minutes 01 seconds West for a
distance of 22.30 feet to a Point; THENCE along a curve to the left having a
radius of 35.00 feet and an arc length of 12.97 feet, being subtended by a chord
of South 01 degrees 07 minutes 57 seconds East for a distance of 12.90 feet to a
Point, said Point being the True Point of beginning.

 

Said Property contains 0.146 acres (6,379 square feet).

 

21

--------------------------------------------------------------------------------


 

[g224101kg19i001.jpg]

 

22

--------------------------------------------------------------------------------


 

EXHIBIT E

 

“Office Access Easement Parcel”

 

All that tract or parcel of land lying and being in Land Lots 25 and 26 of the
17th District, Fulton County, Georgia, described as follows:

 

Beginning at a point at the intersection of the Northerly right-of-way line of
Northridge Parkway (right-of-way varies) with the West line of said Land Lot
385, said point being the Point of Beginning; THENCE leaving said intersection
and traveling along said right-of-way line of Northridge Parkway, the following
three (3) courses and distances, North 80 degrees 23 minutes 13 seconds West for
a distance of 43.75 feet to a Point; THENCE South 09 degrees 36 minutes 47
seconds West for a distance of 3.47 feet to a Point; THENCE North 80 degrees 23
minutes 13 seconds West for a distance of 34.91 feet to a Point; THENCE leaving
said Right-of-Way, North 10 degrees 32 minutes 06 seconds East for a distance of
33.22 feet to a Point; THENCE North 21 degrees 21 minutes 55 seconds East for a
distance of 16.84 feet to a Point, said Point being the True Point of Beginning.

 

THENCE from said Point as thus established, along a curve to the right having a
radius of 35.77 feet and an arc length of 2.81 feet, being subtended by a chord
of North 31 degrees 40 minutes 55 seconds West for a distance of 2.81 feet to a
Point; THENCE along a curve to the right having a radius of 61.45 feet and an
arc length of 92.00 feet, being subtended by a chord of North 09 degrees 12
minutes 15 seconds East for a distance of 83.64 feet to a Point; THENCE along a
curve to the left having a radius of 10.00 feet and an arc length of 9.18 feet,
being subtended by a chord of North 25 degrees 47 minutes 05 seconds East for a
distance of 8.86 feet to a Point; THENCE North 00 degrees 31 minutes 33 seconds
West for a distance of 2.08 feet to a Point; THENCE North 89 degrees 28 minutes
25 seconds East for a distance of 10.50 feet to a Point; THENCE North 00 degrees
34 minutes 26 seconds West for a distance of 14.17 feet to a Point; THENCE North
66 degrees 28 minutes 22 seconds East for a distance of 19.89 feet to a Point;
THENCE along a curve to the left having a radius of 85.00 feet and an arc length
of 28.76 feet, being subtended by a chord of North 56 degrees 46 minutes 42
seconds East for a distance of 28.63 feet to a Point; THENCE South 00 degrees 50
minutes 49 seconds West for a distance of 24.34 feet to a Point; THENCE South 36
degrees 10 minutes 26 seconds West for a distance of 92.75 feet to a Point;
THENCE South 21 degrees 21 minutes 55 seconds West for a distance of 36.18 feet
to a Point, said Point being the True Point of Beginning.

 

Said Property contains 0.085 acres (3,722 square feet).

 

23

--------------------------------------------------------------------------------


 

[g224101kg19i002.jpg]

 

24

--------------------------------------------------------------------------------


 

EXHIBIT F

 

“Temporary Construction Easement Parcel”

 

All that tract or parcel of land lying and being in Land Lots 25 and 26 of the
17th District, Fulton County, Georgia, described as follows:

 

Beginning at a point at the intersection of the Northerly right-of-way line of
Northridge Parkway (right-of-way varies) with the West line of said Land Lot
385, said point being the Point of Beginning; THENCE leaving said intersection
and traveling along said right-of-way line of Northridge Parkway, the following
three (3) courses and distances, North 80 degrees 23 minutes 13 seconds West for
a distance of 43.75 feet to a Point; THENCE South 09 degrees 36 minutes 47
seconds West for a distance of 3.47 feet to a Point; THENCE North 80 degrees 23
minutes 13 seconds West for a distance of 34.91 feet to a Point, said Point
being the True Point of Beginning.

 

THENCE from said Point as thus established and continuing along said
Right-of-Way, North 80 degrees 23 minutes 13 seconds West for a distance of
27.86 feet to a Point; THENCE leaving said Right-of-Way, North 09 degrees 36
minutes 47 seconds East for a distance of 240.12 feet to a Point; THENCE South
80 degrees 23 minutes 13 seconds East for a distance of 9.25 feet to a Point;
THENCE North 57 degrees 05 minutes 26 seconds East for a distance of 25.06 feet
to a Point; THENCE North 63 degrees 03 minutes 09 seconds East for a distance of
43.83 feet to a Point; THENCE South 00 degrees 50 minutes 49 seconds West for a
distance of 116.44 feet to a Point; THENCE South 36 degrees 10 minutes 26
seconds West for a distance of 92.75 feet to a Point; THENCE South 21 degrees 21
minutes 55 seconds West for a distance of 53.01 feet to a Point; THENCE South 10
degrees 32 minutes 06 seconds West for a distance of 33.22 feet to a Point said
Point being the True Point of beginning.

 

Said Property contains 0.331 acres (14,426 square feet).

 

25

--------------------------------------------------------------------------------


 

[g224101kg21i001.jpg]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

“Landscape Easement Parcel”

 

All that tract or parcel of land lying and being in Land Lots 25 and 26 of the
17th District, Fulton County, Georgia, described as follows:

 

Beginning at a point at the intersection of the Northerly right-of-way line of
Northridge Parkway (right-of-way varies) with the West line of said Land Lot
385, said point being the Point of Beginning; THENCE leaving said intersection
and traveling along said right-of-way line of Northridge Parkway, the following
three (3) courses and distances, North 80 degrees 23 minutes 13 seconds West for
a distance of 43.75 feet to a Point; THENCE South 09 degrees 36 minutes 47
seconds West for a distance of 3.47 feet to a Point; THENCE North 80 degrees 23
minutes 13 seconds West for a distance of 34.91 feet to a Point, said Point
being the True Point of Beginning.

 

THENCE from said Point as thus established and continuing along said
Right-of-Way, North 80 degrees 23 minutes 13 seconds West for a distance of
27.86 feet to a Point; THENCE leaving said Right-of-Way, North 09 degrees 36
minutes 47 seconds East for a distance of 240.12 feet to a Point; THENCE South
80 degrees 23 minutes 13 seconds East for a distance of 9.25 feet to a Point;
THENCE North 57 degrees 05 minutes 26 seconds East for a distance of 25.06 feet
to a Point; THENCE North 63 degrees 03 minutes 09 seconds East for a distance of
43.83 feet to a Point; THENCE South 00 degrees 50 minutes 49 seconds West for a
distance of 116.44 feet to a Point; THENCE South 36 degrees 10 minutes 26
seconds West for a distance of 92.75 feet to a Point; THENCE South 21 degrees 21
minutes 55 seconds West for a distance of 53.01 feet to a Point; THENCE South 10
degrees 32 minutes 06 seconds West for a distance of 33.22 feet to a Point said
Point being the True Point of beginning.

 

Said Property contains 0.331 acres (14,426 square feet).

 

2

--------------------------------------------------------------------------------


 

[g224101kg21i002.jpg]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

“Sign Easement Parcel”

 

All that tract or parcel of land lying and being in Land Lots 25 and 26 of the
17th District, Fulton County, Georgia, described as follows:

 

Beginning at a point at the intersection of the Northerly right-of-way line of
Northridge Parkway (right-of-way varies) with the West line of Land Lot 385,
said point being the Point of Beginning; THENCE leaving said intersection and
traveling along said right-of-way line of Northridge Parkway the following three
(3) courses and distances, North 80 degrees 23 minutes 13 seconds West for a
distance of 43.75 feet to a Point; THENCE South 09 degrees 36 minutes 47 seconds
West for a distance of 3.47 feet to a Point; THENCE North 80 degrees 23 minutes
13 seconds West for a distance of 34.91 feet to a Point, said Point being the
True Point of Beginning.

 

THENCE from said Point as thus established and continuing along said
Right-of-Way, North 80 degrees 23 minutes 13 seconds West for a distance of
25.00 feet to a Point; THENCE leaving said Right-of-Way, North 10 degrees 32
minutes 06 seconds East for a distance of 30.00 feet to a Point; THENCE South 80
degrees 23 minutes 13 seconds East for a distance of 25.00 feet to a Point;
THENCE South 10 degrees 32 minutes 06 seconds West for a distance of 30.00 feet
to a Point, said Point being the True Point of beginning.

 

Said Property contains 0.017 acres (750 square feet).

 

4

--------------------------------------------------------------------------------


 

[g224101kg21i003.jpg]

 

5

--------------------------------------------------------------------------------


 

EXHIBIT I

 

“Utility Easement Parcel”

 

Land Lots 25 and 26 of the 17th District, Fulton County, Georgia, described as
follows:

 

Beginning at a point at the intersection of the Northerly right-of-way line of
Northridge Parkway (right-of-way varies) with the West line of Land Lot 385,
said point being the Point of Beginning; THENCE leaving said intersection and
traveling along said right-of-way line of Northridge Parkway the following three
(3) courses and distances, North 80 degrees 23 minutes 13 seconds West for a
distance of 43.75 feet to a Point; THENCE South 09 degrees 36 minutes 47 seconds
West for a distance of 3.47 feet to a Point; THENCE North 80 degrees 23 minutes
13 seconds West for a distance of 34.91 feet to a Point, said Point being the
True Point of Beginning.

 

THENCE from said Point as thus established and continuing along said
Right-of-Way, North 80 degrees 23 minutes 13 seconds West for a distance of
15.00 feet to a Point; THENCE leaving said Right-of-Way, North 10 degrees 32
minutes 06 seconds East for a distance of 33.46 feet to a Point; THENCE North 21
degrees 06 minutes 01 seconds East for a distance of 57.78 feet to a Point;
THENCE North 25 degrees 42 minutes 30 seconds East for a distance of 96.90 feet
to a Point; THENCE North 58 degrees 05 minutes 59 seconds East for a distance of
30.00 feet to a Point; THENCE North 45 degrees 19 minutes 13 seconds East for a
distance of 1.47 feet to a Point; THENCE South 00 degrees 50 minutes 49 seconds
West for a distance of 36.61 feet to a Point; THENCE South 36 degrees 10 minutes
26 seconds West for a distance of 92.75 feet to a Point; THENCE South 21 degrees
21 minutes 55 seconds West for a distance of 53.01 feet to a Point; THENCE South
10 degrees 32 minutes 06 seconds West a distance of 33.22 feet to the POINT OF
BEGINNING;

 

Said property contains 0.093 acres (4,043 square feet).

 

6

--------------------------------------------------------------------------------


 

[g224101kg23i001.jpg]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT J

 

No Parking Area

 

All that tract or parcel of land lying and being in Land Lots 25 and 26 of the
17th District, and in Land Lots 385 and 386 of the 18th District, Fulton County,
Georgia, described as follows:

 

Beginning at a point at the intersection of the Northerly right-of-way line of
Northridge Parkway (right-of-way varies) with the West line of said Land Lot
385, said point being the Point of Beginning; THENCE running along said
right-of-way line of Northridge Parkway, North 80 degrees 23 minutes 13 seconds
West for a distance of 34.28 feet to a Point, said Point being the True Point of
beginning.

 

THENCE from said Point as thus established and continuing along said
Right-of-Way the following three (3) courses and distances, North 80 degrees 23
minutes 13 seconds West for a distance of 9.46 feet to a Point; THENCE South 09
degrees 36 minutes 47 seconds West for a distance of 3.47 feet to a Point;
THENCE North 80 degrees 23 minutes 13 seconds West for a distance of 26.74 feet
a Point; THENCE leaving said Right-of-Way along a curve to the left having a
radius of 35.00 feet and an arc length of 16.53 feet, being subtended by a chord
of North 23 degrees 00 minutes 37 seconds East for a distance of 16.37 feet to a
Point; THENCE North 09 degrees 13 minutes 01 seconds East for a distance of 8.23
feet to a Point; THENCE North 08 degrees 38 minutes 16 seconds East for a
distance of 49.96 feet to a Point; THENCE along a curve to the right having a
radius of 192.14 feet and an arc length of 129.52 feet, being subtended by a
chord of North 27 degrees 57 minutes 51 seconds East for a distance of 127.09
feet to a Point; THENCE South 42 degrees 42 minutes 33 seconds East for a
distance of 17.81 feet to a Point; THENCE South 59 degrees 46 minutes 48 seconds
East for a distance of 17.72 feet to a Point; THENCE South 30 degrees 13 minutes
12 seconds West for a distance of 77.26 feet to a Point; THENCE along a curve to
the left having a radius of 195.38 feet and an arc length of 68.39 feet, being
subtended by a chord of South 20 degrees 19 minutes 13 seconds West for a
distance of 68.04 feet to a Point; THENCE South 09 degrees 29 minutes 01 seconds
West for a distance of 22.30 feet to a Point; THENCE along a curve to the left
having a radius of 35.00 feet and an arc length of 12.97 feet, being subtended
by a chord of South 01 degrees 07 minutes 57 seconds East for a distance of
12.90 feet to a Point, said Point being the True Point of Beginning.

 

Said Property contains 0.162 acres (7,038 square feet).

 

8

--------------------------------------------------------------------------------


 

[g224101kg23i002.jpg]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT K

 

All that tract or parcel of land lying and being in Land Lots 25 and 26 of the
17th District, and in Land Lots 385 and 386 of the 18th District, Fulton County,
Georgia, described as follows:

 

Beginning at a point at the intersection of the Northerly right-of-way line of
Northridge Parkway (right-of-way varies) with the West line of said Land Lot
385, said point being the Point of Beginning; THENCE running along said
right-of-way line of Northridge Parkway, North 80 degrees 23 minutes 13 seconds
West for a distance of 34.28 feet to a Point, said Point being the True Point of
beginning.

 

THENCE from said Point as thus established and continuing along said
Right-of-Way the following three (3) bearings and distances, North 80 degrees 23
minutes 13 seconds West for a distance of 9.46 feet to a Point; THENCE South 09
degrees 36 minutes 47 seconds West for a distance of 3.47 feet to a Point;
THENCE North 80 degrees 23 minutes 13 seconds West for a distance of 62.77 feet
to a Point; THENCE leaving said Right-of-Way, North 09 degrees 36 minutes 47
seconds East for a distance of 240.12 feet to a Point; THENCE South 80 degrees
23 minutes 13 seconds East for a distance of 9.25 feet to a Point; THENCE North
57 degrees 05 minutes 26 seconds East for a distance of 25.06 feet to a Point;
THENCE North 63 degrees 03 minutes 09 seconds East for a distance of 43.83 feet
to a Point; THENCE South 00 degrees 50 minutes 49 seconds West for a distance of
87.36 feet to a Point; THENCE South 42 degrees 42 minutes 33 seconds East for a
distance of 21.22 feet to a Point; THENCE South 59 degrees 46 minutes 48 seconds
East for a distance of 17.72 feet to a Point; THENCE South 30 degrees 13 minutes
12 seconds West for a distance of 77.26 feet to a Point; THENCE along a curve to
the left having a radius of 195.38 feet and an arc length of 68.39 feet, being
subtended by a chord of South 20 degrees 19 minutes 13 seconds West for a
distance of 68.04 feet to a Point; THENCE South 09 degrees 29 minutes 01 seconds
West for a distance of 22.30 feet to a Point; THENCE along a curve to the left
having a radius of 35.00 feet and an arc length of 12.97 feet, being subtended
by a chord of South 01 degrees 07 minutes 57 seconds East for a distance of
12.90 feet to a Point, said Point being the True Point of Beginning.

 

Said Property contains 0.478 acres (20,805 square feet).

 

10

--------------------------------------------------------------------------------


 

[g224101kg23i003.jpg]

 

11

--------------------------------------------------------------------------------